RENDERED: NOVEMBER 12, 2020
                                              TO BE PUBLISHED


           Supreme Court of Kentucky
                        2020-SC-0313-OA

HONORABLE ANDREW BESHEAR, IN                           PETITIONERS
HIS OFFICIAL CAPACITY AS
GOVERNOR OF THE
COMMONWEALTH OF KENTUCKY;
ERIC FRIEDLANDER, IN HIS
OFFICIAL CAPACITY AS SECRETARY
OF THE KENTUCKY CABINET FOR
HEALTH AND FAMILY SERVICES; DR.
STEVEN STACK, IN HIS OFFICIAL
CAPACITY AS COMMISSONER OF
THE KENTUCKY DEPARTMENT FOR
PUBLIC HEALTH; THE KENTUCKY
CABINET FOR HEALTH AND FAMILY
SERVICES; AND THE KENTUCKY
DEPARTMENT FOR PUBLIC HEALTH



             ORIGINAL ACTION IN THE SUPREME COURT
v.            ARISING FROM THE COURT OF APPEALS
                     CASE NO. 2020-CA-0834
            BOONE CIRCUIT COURT CASE NO. 20-CI-00678



HONORABLE GLENN E. ACREE,                           RESPONDENTS
JUDGE, KENTUCKY COURT OF
APPEALS; AND HONORABLE
RICHARD A. BRUEGGEMANN,
JUDGE, 52ND JUDICIAL CIRCUIT,
BOONE CIRCUIT COURT

AND

FLORENCE SPEEDWAY, INC.;                  REAL PARTIES IN INTEREST
RIDGEWAY PROPERTIES, LLC, D/B/A
BEANS CAFE & BAKERY; LITTLE
LINKS LEARNING, LLC; AND
HONORABLE DANIEL J. CAMERON,
IN HIS OFFICIAL CAPACITY AS
ATTORNEY GENERAL
               OPINION OF THE COURT BY JUSTICE HUGHES

                                  REVERSING

                                INTRODUCTION

      On March 6, 2020, as the COVID-19 global pandemic reached Kentucky,

Governor Andy Beshear declared a state of emergency pursuant to Executive

Order 2020-215. In the ensuing days and weeks, he issued additional

executive orders and emergency regulations to address the public health and

safety issues created by this highly contagious disease. In late June, three

Northern Kentucky business owners filed suit in the Boone Circuit Court

challenging various orders affecting the reopening of their respective

businesses as well as the Governor’s authority generally in emergencies.

Attorney General Daniel Cameron intervened as a plaintiff, and the parties

proceeded to obtain a restraining order that prohibited enforcement of certain

of the emergency orders.

      In response to that action with its imminent injunction hearing and at

least one similar case elsewhere in the Commonwealth, this Court entered an

order on July 17, 2020, staying all injunctive orders directed at the Governor’s

COVID-19 response until those orders were properly before this Court, with full

record, pursuant to the direction of the Court. Having received briefs and

heard oral argument, this Court addresses five primary questions. We begin by

summarizing our answers to those questions.




                                        2
I. Did the Governor Properly Declare a State of Emergency and Validly
   Invoke the Emergency Powers Granted to Him in Kentucky Revised
   Statute (KRS) Chapter 39A?

      Yes. KRS 39A.100 authorizes the Governor to declare a state of

emergency in the event of the occurrence of any of the situations or events

contemplated by KRS 39A.010, which includes biological and etiological

hazards such as the COVID-19 pandemic. Although the governing statutes do

not require resort to the definition of “emergency” in KRS 39A.020(12), if that

definition were applicable it would not inhibit the Governor’s authority. The

local emergency management agencies referenced in KRS 39A.020(12) “shall,

for all purposes, be under the direction . . . of the Governor when [he] deems

that action necessary.” KRS 39B.010(5). Thus, the Governor was authorized

to act without deference to any determination by a local authority or emergency

management agency. On March 30, 2020, the General Assembly acknowledged

the state of emergency declared by the Governor and “the efforts of the

Executive Branch to address . . . the outbreak of COVID-19 virus, a public

health emergency.” 2020 S.B. 150.

II. Is KRS Chapter 39A With Its Provisions Regarding the Governor’s
    Powers in the Event of an Emergency an Unconstitutional Delegation
    of Legislative Authority in Violation of the Separation of Powers
    Provisions of Sections 27 and 28 of the Kentucky Constitution?

      No. The Kentucky Constitution does not directly address the exercise of

authority in the event of an emergency except as to those events requiring the

military, the Governor being the “commander-in-chief of the army and navy of

this Commonwealth and of the militia thereof.” Ky. Const. § 75. However, our

Constitution, which provides for a part-time legislature incapable of convening
                                        3
itself, tilts toward emergency powers in the executive branch. Section 80

provides the Governor “may, on extraordinary occasions, convene the General

Assembly” and may do so at a different place if Frankfort has “become

dangerous from an enemy or from contagious diseases.” (Emphasis added.)

The language is permissive, not mandatory. So emergency powers appear to

reside primarily in the Governor in the first instance, but to the extent they are

perceived as legislative, KRS Chapter 39A is a lawful delegation of that power

with sufficient standards and procedural safeguards to pass constitutional

muster. Kentucky has recognized the lawful delegation of legislative powers for

decades, and we decline to overrule that precedent, especially in circumstances

that would leave the Commonwealth without day-to-day leadership in the face

of a pandemic affecting all parts of the state. Notably, the General Assembly,

in 2020 Senate Bill 150, recognized the Governor’s use of the KRS Chapter 39A

emergency powers, directed him to declare in writing when the COVID-19

emergency “has ceased” and further provided: “In the event no such declaration

is made by the Governor on or before the first day of the next regular session

. . . the General Assembly may make the determination.”

III. Was the Governor Required to Address the COVID-19 Emergency
     Solely Through Emergency Regulations Adopted Pursuant to KRS
     Chapter 13A?

      No. The General Assembly has specifically authorized the Governor in

KRS 39A.090, .100 and .180 to act through executive orders and regulations

that supersede “[a]ll existing laws, ordinances, and administrative regulations.”

KRS 39A.180(2). KRS Chapter 13A is not controlling in the event of a declared

                                        4
emergency pursuant to KRS 39A.010(1). In any event, the procedural

safeguard of public notice is satisfied because KRS 39A.180 mandates that all

emergency orders and administrative regulations issued by the Governor or

any state agency “shall have the full force of law” when “a copy is filed with the

Legislative Research Commission,” just as occurs under KRS Chapter 13A.

IV. Do the Challenged Orders or Regulations Violate Sections 1 or 2 of the
    Kentucky Constitution Because They Represent the Exercise of
    “Absolute and Arbitrary Power Over the Lives, Liberty and Property” of
    Kentuckians?

      Only one subpart of one order, no longer in effect, was violative of Section

2. Property rights are enumerated in the Kentucky Constitution and are

entitled to great respect, but they are not fundamental rights in the sense that

all governmental impingements on them are subject to strict scrutiny,

particularly in the area of public health. As with all branches of government,

the Governor is most definitely subject to constitutional constraints even when

acting to address a declared emergency. In this case, however, the challenged

orders and regulations have not been established to be arbitrary, i.e., lacking a

rational basis, except for one subpart of one order regarding social distancing

at entertainment venues that initially made no exception for families or

individuals living in the same household. Executive orders in emergency

circumstances, especially where public health and safety is threatened, are

entitled to considerable deference by the judiciary. During the course of this

litigation, several of the orders and regulations at issue were superseded or

changed, rendering some of the challenges moot.



                                        5
V. Did the Boone Circuit Court Properly Issue Injunctive Relief Prohibiting
   Enforcement of the Governor’s Orders or Regulations?

      No. Injunctive relief requires that a plaintiff prove irreparable injury,

establish that the equities favor issuance of the injunction and raise a

substantial question on the underlying merits, defined as a substantial

possibility that the plaintiff will ultimately prevail. Given our conclusion

regarding the lawful manner in which the Governor has responded to the

COVID-19 emergency, Plaintiffs have not raised a substantial question on the

merits with respect to their insistence that the Governor must first contact and

defer to local emergency response agencies pursuant to KRS 39A.020(12); their

separation of powers argument; their claim that KRS Chapter 13A controls

issuance of all executive orders and regulations; or their argument that the

Governor has exercised arbitrary powers in violation of Sections 1 and 2 of the

Kentucky Constitution. Even if some Plaintiffs arguably have established

irreparable harm to their businesses, that alone is insufficient to justify an

injunction precluding enforcement of emergency orders and regulations

directed to the protection of the health and safety of all Kentuckians. Applying

our time-honored injunction standard, the law and equities favor the Governor

in this matter.

      Before turning to the facts of this case, we note that if Plaintiffs and the

Attorney General were successful on any one of the first three issues of law–

proper invocation of emergency powers, separation of powers among the three

branches of government or applicability of KRS Chapter 13A–it would be the

proverbial “knock-out punch” because it would undermine all of the Governor’s
                                         6
COVID-19 response.1 Because the law does not support them on those issues,

their remaining argument that the Governor has acted arbitrarily in violation of

Sections 1 and 2 of the Kentucky Constitution requires consideration of certain

challenged individual executive orders and regulations. We do that below.

Before proceeding further, we first note that this case has been heralded as the

“face mask” case, but as Plaintiffs’ counsel acknowledged at oral argument,

that is not entirely accurate. Very little proof was elicited in the Boone Circuit

Court regarding face masks and the proposed final injunction order makes no

specific findings as to face masks other than the Plaintiffs’ asserted willingness

to require employees and customers to wear them and a passing reference to a

study comparing cloth masks to medical masks. In the end, the only face

mask issue presented to this Court is whether the penalty provisions in the

emergency regulation are enforceable. Second, although reference is made in

briefs and the Boone Circuit Court order to earlier restraints on religious

activities and elective medical procedures, neither of those issues is before us

in this case. The religious challenges have been litigated in federal court, and

no religious organization or health care provider has appeared in this case to

challenge the Governor’s COVID-19 response.2 With those clarifications, we

turn to what is before this Court.


      1The actual declaration of emergency would only be undermined if the first or
second argument was successful.
      2  Public perception that restrictions on nursing home or hospital visitation are
at issue in this case is also in error because those restrictions are not before us and in
any event stem from a combination of state and federal directives. See, e.g., Cabinet
for Health and Family Services, Provider Guidance Update: Phased Reduction of
Restrictions for Long Term Care Facilities (Oct. 7, 2020), https://chfs.ky.gov/cv19/
                                            7
                      FACTS AND PROCEDURAL HISTORY

      COVID-19 is a respiratory disease caused by a virus that transmits easily

from person-to-person and can result in serious illness or death. According to

the Centers for Disease Control and Prevention (CDC), the virus is primarily

spread through respiratory droplets from infected individuals coughing,

sneezing, or talking while in close proximity (within six feet) to other people.3

On January 31, 2020, the United States Department of Health and Human

Services declared a national public health emergency, effective January 27,

2020, based on the rising number of confirmed COVID-19 cases in the United

States.4 The CDC identified the potential public health threat posed by COVID-

19 nationally and world-wide as “high.”5


LTCFGuidancePhasedRestoration.pdf; Centers for Disease Control and Prevention
(CDC), Healthcare Facility Guidance, https://www.cdc.gov/coronavirus/2019-
ncov/hcp/guidance-hcf.html (last updated June 28, 2020); and Centers for Medicare
& Medicaid Services, Nursing Home Reopening Recommendations for State and Local
Officials, https://www.cms.gov/files/document/qso-20-30-nh.pdf-0 (last updated
Sept. 28, 2020).

      3  In addition, a person possibly can contract COVID-19 by touching a surface or
object that has the virus on it and then touching their own nose, mouth or eyes. CDC,
How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/prevent-
getting-sick/how-covid-spreads.html (last updated Sept. 21, 2020).

      4 U.S. Department of Health and Human Services, Determination that a Public
Health Emergency Exists (Jan. 31, 2020), https://www.phe.gov/emergency/news/
healthactions/phe/Pages/2019-nCoV.aspx.

      5  See Anne Schuchat, Public Health Response to the Initiation and Spread of
Pandemic COVID-19 in the United States, February 24-April 21, 2020 (May 8, 2020),
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6918e2-H.pdf; CDC, Global
COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/global-covid-19/ (last
updated Nov. 5, 2020). See also World Health Org., Novel Coronavirus (2019-nCoV):
Situation Report-13 (Feb. 2, 2020), https://www.who.int/docs/default-source/
coronaviruse/situation-reports/20200202-sitrep-13-ncov-v3.pdf.


                                          8
      On March 6, 2020, Governor Andy Beshear, under the authority vested

in him pursuant to KRS Chapter 39A, declared a state of emergency in

Kentucky. Executive Order 2020-215. Subsequently, all 120 counties in

Kentucky declared a state of emergency.6 After the statewide declaration,

Kentucky’s Cabinet for Health and Family Services (the Cabinet) began issuing

orders designed to reduce and slow the spread of COVID-19 and thereby

promote public health and safety. Those orders included directives such as

prohibiting on-site consumption of food and drink at restaurants, closing

businesses that encourage congregation, and prohibiting mass gatherings. As

knowledge regarding the heretofore unknown novel coronavirus (COVID-19)

grew, the Governor and the Cabinet modified their orders accordingly.7

      On March 17, 2020, the Cabinet issued an order requiring all public-

facing businesses that encourage public congregation to close, including gyms,

entertainment and recreational facilities, and theaters.8 These emergency

measures worked to reduce COVID-19 cases by limiting gatherings where the

virus could be transmitted. The Governor announced on April 21, 2020, the



      6 Kentucky Association of Counties, COVID-19 County Emergency Declarations
(Mar. 23, 2020), https://covid-19.kaco.org/covd-19-newsroom/covid-19-county-
emergency-declarations.
      7 We note at the outset that some of the challenged orders in this case were
issued by the Cabinet, and others were issued by the Governor. Therefore, references
to the challenged orders will include orders issued by both the Governor and the
Cabinet, unless otherwise noted.
      8 Other public-facing businesses required to close included salons and concert
venues. Certain essential businesses were permitted to stay open, such as businesses
providing food, banks, post offices, hardware stores, and health care facilities. These
businesses were subject to minimum requirements, such as maintaining social
distance between persons and regularly cleaning commonly touched surfaces.

                                           9
“Healthy at Work” initiative, a phased reopening plan based on criteria set by

public health and industry experts to help Kentucky businesses reopen safely.

On May 11, 2020, the Commonwealth began reopening its economy and the

Cabinet issued minimum requirements that all public and private entities were

required to follow, such as maintaining social distance between persons,

requiring employees to wash hands regularly, and routinely cleaning and

sanitizing commonly touched surfaces.

      On May 22, 2020, restaurants were permitted to reopen for in-person

dining, subject to 33% maximum capacity for indoor dining. Pertinent to the

underlying case, the Cabinet issued an order on June 3, 2020, allowing

automobile racing tracks to reopen with specific requirements, such as only

allowing authorized employees and essential drivers on the premises, utilizing

social distancing, implementing cleaning and disinfecting procedures, and

requiring the use of personal protective equipment (PPE) in certain instances.9

      Florence Speedway, Inc., an automobile racing track in Walton,

Kentucky, filed a complaint in the Boone Circuit Court on June 16, 2020,

against the Northern Kentucky Independent Health District (NKIHD), the

organization charged with enforcing public health orders in Northern Kentucky.

The complaint requested judicial review of a series of orders issued by the


      9  Personal protective equipment refers to equipment worn for protection from
COVID-19 and includes equipment such as face coverings, eye protection, gowns, and
gloves. CDC, Optimizing PPE Supplies, https://www.cdc.gov/coronavirus/2019-
ncov/hcp/ppe-strategy/index.html. In its June 1, 2020 requirements for automobile
racing tracks, the Cabinet required that employees, racing crews, and emergency
medical crews use appropriate face coverings and other PPE (last updated July 16,
2020).

                                        10
Governor and the Cabinet, alleging violations of multiple provisions of the

Kentucky Constitution. Florence Speedway sought declaratory and injunctive

relief deeming the orders unconstitutional and enjoining NKIHD from enforcing

them.

        Shortly thereafter, Florence Speedway filed an amended verified class

action complaint that included Ridgeway Properties, LLC, d/b/a Beans Cafe &

Bakery (Beans Cafe), located in Dry Ridge, Kentucky, and Little Links Learning,

LLC (Little Links), a childcare center in Fort Wright, Kentucky, as Plaintiffs

(collectively referred to as Plaintiffs).10 In addition to NKIHD, the June 22,

2020 amended complaint included Dr. Lynne Sadler (District Director of the

NKIHD), Governor Beshear, the Cabinet, Eric Friedlander (Secretary of the

Cabinet), and Dr. Steven Stack (Commissioner of Public Health) as Defendants.

Plaintiffs assert that the challenged orders (1) violate Section 1 of the Kentucky

Constitution, which protects the rights of life, liberty, pursuit of safety and

happiness, and acquiring and protecting property; (2) are arbitrary, in violation

of Section 2 of the Kentucky Constitution; (3) violate the separation of powers

provisions in Sections 27 and 28 of the Kentucky Constitution; (4) exceed the

Governor’s statutory authority to act pursuant to KRS 39A.100; and (5) are



         Theodore J. Roberts was included as a Plaintiff in the amended complaint.
        10

Roberts suffers from asthma and alleged that mask usage presents a threat to his
health. He was originally a party to the suit because he sought to challenge the mask
usage requirements for barber shop patrons. However, on June 25, 2020, Governor
Beshear amended the requirements for barbershops, making mask wearing for
customers recommended, but not required. Roberts sought to be dismissed from the
case on June 29, 2020. It is unclear whether he was dismissed by the trial court, but
in any event, he is not named as a party in this appeal.

                                         11
illegal because they violate the procedures outlined in KRS Chapter 13A for the

adoption of regulations.

      The amended complaint alleges specific issues with particular orders as

they pertain to each business. Florence Speedway alleges that only allowing

authorized employees and essential drivers and crews on the speedway

premises is arbitrary and discriminatory because outdoor gatherings are safer

than indoor gatherings, such as those in restaurants and bowling alleys, which

are allowed at 33% capacity. With outdoor grandstands for spectators,

Florence Speedway maintains it could operate at 33% capacity and use social

distancing measures and contrasts its restrictions to the requirements for

outdoor auctions which have no attendance limitations. Additionally, Florence

Speedway challenges limiting its food service to “carry-out only” as arbitrary

and discriminatory given that restaurants are permitted to operate at 33%

capacity indoors. Finally, Florence Speedway claims that requiring PPE with

no exceptions is arbitrary and prevents it from complying with the Americans

with Disabilities Act.11

      Beans Cafe raises issues with the requirement that employees must wear

PPE (unless it would jeopardize their health) whenever they are near other

employees or customers. The cafe alleges there are no requirements for

employees working in the hot kitchen to wear masks, yet face masks are




      11   42 U.S.C. §§ 12101-12213 (2009).


                                          12
required for other employees.12 According to allegations in the amended

complaint, little scientific basis exists for requiring face masks because cloth

face masks do not protect the wearer, rendering the requirement arbitrary. The

amended complaint also alleges that it is arbitrary and capricious to limit

restaurants to 33% indoor capacity and require six feet of distance between

customers because these requirements make it difficult, if not impossible, for

restaurants to make a profit.

       Little Links’s allegations pertain to childcare facility restrictions. Center-

based childcare programs, like Little Links, were closed on March 20, 2020,

but Limited Duration Centers (LDCs) were permitted to open. LDCs are

childcare programs that provide temporary emergency childcare for employees

of health care entities, first responders, corrections officers and Department for

Community Based Services’s workers.13



       12 The requirements for restaurants state that “Restaurants should ensure
employees wear face masks for any interactions with customers, co-workers, or while
in common travel areas of the business (e.g., aisles, hallways, loading docks,
breakrooms, bathrooms, entries and exits). Restaurant employees are not required to
wear face masks while alone in personal offices, while more than six (6) feet from any
other individual, or if doing so would pose a serious threat to their health or safety.” It
is unclear why Beans Cafe states that employees working in the kitchen do not have to
wear face masks–whether, due to the hot temperatures, it would pose risks to their
health to cover their faces, or whether they are spaced further than six feet apart. As
written, the regulation makes no distinction between employees in the kitchen and
those working elsewhere in a restaurant.

       13 On May 8, 2020, Inspector General Adam Mather issued supplemental
guidance for verification of employment for childcare within an LDC. Comparing it to
the March 19 guidance, it expands those able to use the LDCs. It provides that
“Employees of a health care entity, First Responders (Law Enforcement, EMS, Fire
Departments), Corrections Officers, Military, Activated National Guard, Domestic
Violence Shelter Workers, Essential Governmental Workers, large structured physical
plants employing 1000 staff or more, and Grocery Workers will be required to submit
verification of employment . . . .” Cabinet for Health and Family Services – Office of
                                            13
      All childcare programs were permitted to reopen on June 15, 2020,

subject to several requirements, including the following: (1) all childcare

programs must utilize a maximum group size of ten children per group; (2)

children must remain in the same group of ten children all day without being

combined with another classroom; (3) childcare programs may not provide

access to visitors or students conducting classroom observations; (4) adults

must wear a face mask while inside a childcare program unless doing so would

represent a serious risk to their health or safety or they are more than six feet

away from any other individual; and (5) children five years of age and younger

should not wear masks due to increased risks of suffocation and strangulation.

Childcare programs were authorized to recommend to the parents of children

over five years of age that their child wear a mask.

      Conversely, LDCs were not subject to the ten children group size

limitation and were instead subject to a premises requirement of thirty square

feet per child. Presumably, if an LDC was particularly large, it could exceed

the ten children per group requirement that was imposed on center-based

childcare facilities.

      Little Links alleges that the ten children per group requirement

constitutes a significant limitation on the operation of a childcare facility and

forces many providers to operate their businesses at a loss. Additionally,




Inspector General, Coronavirus (COVID-19) – Interim Guidance for Verification of
Employment for Child Care within a Limited Duration Center (May 8, 2020),
https://chfs.ky.gov/cv19/ChildCareguidance.pdf.

                                          14
requiring that children remain in the same group all day poses issues for end-

of-the-day operations because childcare centers are not permitted to combine

children from the same household in the same room, a customary practice in

the childcare industry. Little Links alleges that the fact that these children will

be in the same car and household together makes this requirement arbitrary.

The prohibition on visitors, according to Little Links in its amendment to the

motion for temporary injunction, arbitrarily prevents tours for prospective

clients. Lastly, the adult mask requirement presents significant issues in a

childcare setting because it is difficult for adults in masks to comfort upset

children or assist children in the learning process because non-verbal

communication is typically used.

      Several of the challenged orders and regulations changed after the filing

of the amended complaint, some following the conclusion of injunction

proceedings in the circuit court. As of September 1, 2020, center-based

childcare programs and LDCs became subject to the same requirements with

the promulgation of 922 Kentucky Administrative Regulation (KAR) 2:405E.

The regulation permits both center-based childcare programs and LDCs to

maintain a maximum group size of fifteen children14 but maintains the

requirement that children remain in the same group throughout the day

without combining with another group. In addition, the regulation allows tours

to potential clients after regular operating hours if no children are in the facility




      14   The group size applies to children age twenty-four months and older.

                                           15
during the tour and the provider ensures all affected areas are cleaned after the

conclusion of the tour. The regulation also provides that childcare providers

shall not divide classroom space using a temporary wall in a manner that

results in less than thirty-five (35) square feet of space per child. 922 KAR

2:405E.15 Further, as of September 1, 2020, the stated purpose for LDCs is “to

provide temporary emergency childcare for nontraditional instruction during

traditional school hours to meet instructional needs.”16

        On June 22, 2020, the requirements for restaurants were amended,

allowing an increase from 33% to 50% indoor dining capacity. On June 29,

2020, the public-facing businesses order was amended to allow venues and

event spaces, including Florence Speedway, to reopen to the public. The

amendment allows 50% of the maximum capacity permitted at a venue,

assuming all individuals can maintain six feet of space between them with that

level of occupancy. Additionally, if the venues operate any form of dining

service, those services must comply with the requirements for restaurants and

bars.




         See also Cabinet for Health and Family Services – Office of the Inspector
        15

General, Novel Coronavirus (COVID-19) Limited Duration Centers Frequently Asked
Questions (Sept. 1, 2020), https://chfs.ky.gov/cv19/FAQLDC.pdf (indicating that each
LDC location should account for thirty-five square feet per child).
        Cabinet for Health and Family Services – Office of the Inspector General,
16

supra n.15; compare with Cabinet for Health and Family Services – Office of the
Inspector General, Novel Coronavirus (COVID-19) Limited Duration Centers Frequently
Asked Questions (Mar. 2020), https://childcarecouncilofky.com/wp-
content/uploads/2020/03/FAQ-LDCe-003.pdf (identifying LDC to be a center
approved to provide temporary emergency childcare to health care employees, first
responders, corrections officers and DCBS workers). See 922 KAR 2:405E.

                                        16
      On June 24, 2020, Plaintiffs filed in the Boone Circuit Court case an

emergency motion for a restraining order pursuant to Kentucky Rule of Civil

Procedure (CR) 65.03 and a temporary injunction pursuant to CR 65.04.

Alleging irreparable damage to their respective businesses, Plaintiffs requested

the circuit court enjoin all further enforcement of the challenged orders.

      Meanwhile, in a similar case challenging the constitutionality of the

COVID-19 emergency orders, Ryan Quarles, the Commissioner of Agriculture,

and Evans Orchard and Cider Mill, LLC (Evans Orchard), filed a complaint in

Scott Circuit Court on June 29, 2020. The Attorney General intervened in that

action. As the Commissioner of Agriculture, Quarles is charged with promoting

agritourism in Kentucky and assisting with sustaining the industry’s viability

and growth, including the 548 agritourism businesses currently operating in

the Commonwealth. Evans Orchard is a family-owned business that operates

“agritourism attractions,” like pick-your-own fruits, a retail market that sells

food products, a cafe and bakery, and an event barn for weddings and other

events. Evans Orchard alleged that it would be unable to operate profitably

certain aspects of its business while the COVID-19 emergency orders remain in

effect. Generally, the complaint alleges that the orders are unconstitutional for

the same reasons raised in the Boone County litigation.

      On June 30, 2020, the Governor responded in opposition to the Plaintiffs’

restraining order/injunction motion, emphasizing the public health measures

he and other public officials have taken to slow the escalation of COVID-19.

Citing the injunction standard, Governor Beshear argued that Plaintiffs failed

                                        17
to demonstrate a substantial question on the merits of the case because they

have no absolute right to operate free from health and safety regulations; failed

to establish immediate, irreparable injury; and did not have the equities in

their favor given the potential harm to public health and safety if the injunction

issued. Additionally, he argued the orders are a valid use of the

Commonwealth’s police power and the Governor’s statutory authority to

respond to emergencies. The Governor also noted that since the complaint was

filed, the orders were amended to allow restaurants to increase their indoor

seating capacity from 33% to 50% and that venues, like the Florence

Speedway, could now host 50% of their normal maximum capacity.

      Attorney General Daniel Cameron filed a motion to intervene in the

Boone Circuit Court action and simultaneously filed an intervening complaint

on June 30, 2020.17 The Attorney General’s intervening complaint mirrored

several of Florence Speedway’s, Beans Cafe’s, and Little Links’s arguments, and

sought the following declarations: KRS Chapter 39A is an unconstitutional

delegation of lawmaking authority; the Governor’s orders are arbitrary and

invalid because they exceed his statutory authority; the Governor’s orders must



      17   According to the Attorney General, the motion to intervene was filed pursuant
to CR 24.01 and CR 24.02 to protect the rights of Kentucky citizens. The
Commonwealth has a statutory right to intervene under KRS 15.020, which states
that the Attorney General shall “enter his appearance in all cases, hearings, and
proceedings in and before all other courts, tribunals, or commissions in or out of the
state . . . in which the Commonwealth has an interest.” Attorney General Cameron
also asserted that the trial court should grant permissive intervention pursuant to CR
24.02 because the Commonwealth sought to assert claims against the same group of
state officials as the original complaint for violating the constitutional rights of
Kentucky citizens.

                                          18
be promulgated under the provisions of KRS Chapter 13A; and the Governor’s

orders violate various sections of the Kentucky Constitution. He also filed a

motion for a restraining order on July 1, 2020. The motion asserted that the

Governor did not comply with KRS Chapter 39A in declaring an emergency and

raised several allegations regarding the legality of the chapter, specifically

noting the lack of any time limitations on the Governor’s executive orders and

suspension of laws.

      Additionally, the Attorney General argued that Governor Beshear lacked

authority to declare a state of emergency pursuant to KRS 39A.100(1) because

KRS 39A.020(12) defines “emergency” as “any incident or situation which poses

a major threat to public safety so as to cause, or threaten to cause, loss of life,

serious injury, significant damage to property, or major harm to public health

or the environment and which a local emergency response agency

determines is beyond its capabilities.” (Emphasis added.) The Attorney

General argued that Governor Beshear failed to establish that any local

emergency response agency had determined that the situation caused by

COVID-19 was “beyond its capabilities.” According to the Attorney General,

this clause of the statute demonstrates the public policy of the legislature that

disaster and emergency response be addressed first as a local matter, so that

those closest to the scene of an “emergency” are entrusted with coordinating

the response.

      The Boone Circuit Court conducted a hearing on the motion for a

restraining order on July 1, 2020. No witnesses were called, but the Plaintiffs

                                        19
provided the trial court with copies of the Healthy At Work Requirements for

Automobile Racing Tracks, effective June 1, 2020; the Healthy At Work

Requirements for Venue and Event Spaces, effective June 29, 2020; and the

Attorney General opinion OAG-19-021.18 The next day, the trial court granted

Plaintiffs’ motion for an emergency restraining order and enjoined the Governor

and the Cabinet from enforcing the June 1, 2020 requirements for automobile

racing tracks, specifically holding that automobile racing tracks can operate at

50% capacity so long as all individuals could maintain six feet of distance

between households. The trial court also enjoined the Governor and the

Cabinet from enforcing the June 8, 2020 requirements that limit group sizes in

childcare facilities to ten children and require children to remain in the same

group all day. The restraining order specifically states that childcare programs

shall be permitted to maintain a maximum group size of twenty-eight children.

      In its July 2 order, the trial court determined that two of the Plaintiffs

were entitled to injunctive relief. The trial court was satisfied that the

impending loss of business, including the goodwill built up through years of

serving customers, constituted irreparable harm and that the equities favored

Florence Speedway and Little Links. Additionally, the trial court determined

that Florence Speedway and Little Links sufficiently established that a




      18 The Attorney General’s opinion discussed whether a county judge or county
executive could invoke the emergency powers of KRS Chapters 39A-39F to fill the
position of County Road Supervisor in the absence of action by the Fiscal Court. The
Attorney General opined that this type of vacancy does not constitute an “emergency”
as contemplated by KRS Chapters 39A-39F.

                                         20
substantial question exists on the merits of their claim because “it is unclear

what criteria is being used to establish which businesses may survive versus

those that must shutter.” The trial court specifically identified the fact that

attendance at movie theaters is allowed, and the Governor has permitted horse

races, yet attending automobile races is not allowed. The trial court scheduled

a hearing for July 16, 2020 to hear the Attorney General’s motion for a

restraining order and Plaintiffs’ motion for a temporary injunction.

      In response, on July 6, 2020, the Governor filed a petition for a writ of

mandamus in the Court of Appeals, along with a motion for intermediate relief

pursuant to CR 76.36(4). The petition sought a writ to (1) mandate that the

Boone Circuit Court dissolve the July 2, 2020 restraining order; (2) prohibit the

Boone Circuit Court from hearing the Attorney General’s motion for a

restraining order and the temporary injunction motion of the remaining

Plaintiffs; and (3) grant intermediate relief staying enforcement of the July 2,

2020 restraining order during the pendency of the writ action. The Governor

argued that a writ was necessary because the restraining order negated the

statewide public health response to the spread of COVID-19. Further, not only

was the restraining order contrary to law but it dangerously eliminated

restrictions put in place based on the guidance of public health officials. The

Governor insisted that the trial court’s decision would inevitably lead to more

COVID-19 cases, illnesses, and deaths.

      Meanwhile the Scott Circuit Court entered an order on July 9, 2020,

enjoining the Governor, and others, from enforcing an executive order against

                                        21
Evans Orchard or any other agritourism business in Kentucky. In addition,

the order also stated that prior to issuing any other executive order pursuant

to KRS Chapter 39A, the Governor must “specifically state the emergency that

requires the order, the location of the emergency, and the name of the local

emergency management agency that has determined that the emergency is

beyond its capabilities.” The Governor also filed a petition for a writ of

mandamus with respect to the Scott Circuit Court action, seeking relief similar

to that sought in the Boone Circuit Court action.

      In the interest of judicial economy, Court of Appeals Judge Glenn Acree

issued a consolidated order addressing both the Boone County and Scott

County cases and denied intermediate relief in both on July 13, 2020. Judge

Acree determined that CR 65, which allows a party to move to dissolve a

restraining order, provided the Governor with a swift and adequate remedy,

rendering a writ inappropriate. Additionally, he determined that any injury

resulting from the Boone Circuit Court order could be rectified at the scheduled

July 16, 2020 hearing. The Court of Appeals’ order reflects that a three-judge

panel would promptly consider the merits of the Governor’s petitions for a writ

of mandamus.

      That same day, Plaintiffs filed an amendment to their motion for a

temporary injunction to address new and supplemental orders and regulations

issued by the Governor and the Cabinet. Plaintiffs argued that the revised

orders were arbitrary and capricious, specifically identifying the six-foot

distance requirement and the group size requirements for childcare centers.

                                        22
Plaintiffs noted that LDCs were not subject to the Cabinet’s orders. Little Links

asserted that the prohibition against visitors poses a significant problem

because it prevents Little Links from conducting tours for new families seeking

childcare services. Florence Speedway and Beans Cafe also argued that the

statewide mask regulation, 902 KAR 2:190E, which states that businesses in

continuing violation of the regulation can be immediately shut down, is not

authorized by law.

      On July 14, 2020, the Governor petitioned for a writ of mandamus in

this Court and sought intermediate relief pursuant to CR 76.36(4) and CR 81,

specifically requesting that this Court dissolve the Boone Circuit Court’s

restraining order. The Governor argued that Judge Acree erred in concluding

that the Governor has an adequate remedy by appeal because a delayed

judicial holding vindicating the Governor’s actions offers no protection to the

Kentuckians who may become ill, spread the disease to others, or die due to

COVID-19 in the interim. The petition also criticized the failure of both lower

courts to consider the presumption of constitutionality of the orders since the

orders only implicate economic rights, not fundamental rights, requiring only a

rational basis review of these emergency measures.

      Plaintiffs responded on July 16, 2020, arguing that a writ is not an

appropriate remedy because the parties were currently in the midst of an

evidentiary hearing on their requested injunctive relief in the Boone Circuit

Court, evidence which would be beneficial for this Court to review. They

argued the Governor had a remedy by appeal once the trial court issued a

                                       23
ruling based on the hearing. Plaintiffs claimed that Supreme Court

intervention at that stage in the proceedings would result in businesses failing,

including Florence Speedway and childcare centers across the state.

Additionally, Plaintiffs reiterated their arguments regarding the

unconstitutionality and illegality of the various orders issued by the Governor

and the Cabinet. The Attorney General filed a similar response arguing that

the Governor did not satisfy the requirements for issuance of a writ.

      The Boone Circuit Court conducted a twelve-and-one-half hour hearing

on July 16, 2020. The trial court heard testimony from Plaintiff Christine

Fairfield, owner of Little Links; Jennifer Washburn, childcare facility owner;

Bradley Stevenson, Executive Director of the Childcare Council of Kentucky, a

nonprofit agency located in Lexington, Kentucky, which provides support

services to childcare providers; Greg Lee, small business owner; Larry Roberts,

Kentucky Secretary of Labor; Josh King, promoter for Plaintiff Florence

Speedway; Richard Hayhoe, owner of Plaintiff Beans Cafe and Bakery; John

Ellison, general manager and part owner of the Hofbrauhaus, a brew pub, in

Newport, Kentucky, as well as board member and past chair of the Kentucky

Restaurant Association; Dr. John Garren, University of Kentucky economics

professor; Dr. Sarah Vanover, Director of Kentucky’s Division of Childcare; and

Dr. Steven Stack, Commissioner of the Kentucky Department for Public Health.

      Following the close of evidence, Plaintiffs sought a temporary injunction

to require the Governor to increase the group sizes in childcare programs to

fifteen children, to allow the combination of groups and to allow tours after

                                       24
hours. They also sought to allow customers at restaurants to sit back-to-back

with three and one-half feet of spacing and to remove the “shut down” penalty

for a business’s continuing violation of the mask mandate.

       On July 17, 2020 and pursuant to Section 110 of the Kentucky

Constitution, this Court entered an order staying all orders of injunctive relief

issued by lower courts of the Commonwealth in COVID-19 litigation pending

further action of the Court. Noting the need for a clear and consistent

statewide public health policy, the Court recognized that the Kentucky

legislature has expressly given the Governor broad executive powers in a public

health emergency. The stay continues in effect until the full record of

proceedings below, including any evidence and pleadings considered by the

lower courts, is reviewed by this Court and a final order is issued. The order

expressly authorized the Scott and Boone Circuit Courts to proceed with

matters pending before them and issue all findings of fact and conclusions of

law they deem appropriate, but no order, however characterized, would be

effective.

       On July 20, 2020, the Boone Circuit Court issued an order that would

have granted the temporary injunction against enforcement of the Governor’s

orders but for this Court’s July 17 stay order. The trial court determined that

Florence Speedway and Little Links will suffer irreparable harm in the form of

permanent closure or loss of goodwill under the challenged orders and believed

the cafe’s claim depends on whether “the executive” has authority to impose




                                        25
the orders.19 However, the trial court concluded that the Attorney General’s

claim of injury depended on whether “the people’s” rights are being violated

and concluded that they were. According to the Boone Circuit Court, because

the government cannot take inalienable rights, such as the right to acquire and

protect property and assemble, and certainly cannot punish a person for

exercising a protected constitutional right, the Attorney General established

irreparable harm.

      In balancing the equities, the trial court noted that the Constitution and

Bill of Rights are pitted against “the projections of certain medical

professionals” which are “still developing and not all in agreement,” citing

several studies introduced by Plaintiffs that purportedly contradicted the

challenged orders. The court further noted the Attorney General’s argument

that the government can have no legitimate interest in violating the

constitutional rights of its citizens. The trial court observed “a decreasing

trend in deaths attributed to COVID-19 since mid-April 2020,” and that in the

period of weeks ending on January 4 and June 27, 2020, 508 persons in

Kentucky died from COVID-19, making up only 0.011% of Kentucky’s deaths

from all causes during that time period.20 The trial court disagreed with the


      19 The owner of Beans Cafe testified that although the amended orders allow
50% indoor dining capacity, the six-foot distancing requirement limits his available
seating to 30%. The orders limit his ability to function because Beans Cafe closes at
2:00 p.m. He suggested that if the distance requirement was reduced to three feet,
and capacity increased to two-thirds, he would at least be able to break even.
       20 Slightly over four months later the death toll has more than tripled with the

total COVID-19 deaths in Kentucky standing at 1,534 on November 5, 2020. The non-
partisan Kaiser Family Foundation has concluded that through October 15, 2020,
COVID-19 now ranks third in the leading causes of death in the United States, behind
                                          26
Governor’s insistence that equity supports the challenged executive orders,

finding that the orders were neither constitutionally enacted nor narrowly

tailored. Therefore, in the Boone Circuit Court’s view, “the scale of equity tips

decidedly to the Constitution and the Bill of Rights.”

      As to the third requirement that Plaintiffs present a substantial question

on the merits, the trial court found no evidence that any local emergency

response agency determined that the pandemic emergency was beyond its

capabilities pursuant to KRS 39A.020(12). In questioning the scope of the

Governor’s authority in emergency situations, the trial court concluded that

the power is not broad enough “to extinguish the separation of powers, and the

inherent rights of Kentuckians, including the right to attend church, to pursue

a livelihood, to peaceably assemble, and to seek the health care that they may

deem to be essential.” Ultimately, the trial court held that the Governor’s

reliance on KRS Chapter 39A is ineffectual because the Plaintiffs are likely to

succeed on the merits of their claims that the emergency powers granted by

that chapter violate Sections 1, 2, 15, 27, 28 and 29 of the Kentucky

Constitution.

      Shortly after the trial court’s ruling, on July 22, 2020, the requirements

for venues and event spaces, including Florence Speedway, were again revised




only heart disease and cancer. Analysis: COVID-19 Ranks as a Top 3 Leading Cause of
Death in the U.S., Higher than in Almost All Other Peer Countries (Oct. 22, 2020),
https://kff.org/coronoavirus-covid-19/press-release/analysis-covid-19-ranks-as-a-
top-3-leading-cause-of-death-in-the-u-s-higher-than-in-almost-all-other-peer-
countries.

                                        27
and now state that “[a]ll individuals in the venue or event space must be able

to maintain six (6) feet of space from everyone who is not a member of their

household.” This amendment alleviated one of Florence Speedway’s primary

issues with the challenged orders.

      On August 7, 2020, this Court determined that, with entry of the trial

court’s July 20 order, the claims in the Boone Circuit Court case were ripe for

review. The order also noted that no further action had occurred in the Scott

Circuit Court case since it entered the restraining order on July 9, 2020.

Although the Court of Appeals consolidated the Boone and Scott Circuit Court

cases for purposes of judicial economy, this Court found that the cases are no

longer similarly situated since only the Boone Circuit Court matter proceeded

to an injunction hearing. Accordingly, the Court deconsolidated the two

actions.21 Oral argument on September 17, 2020, focused on the legal issues

Plaintiffs and the Attorney General raised in the Boone Circuit Court

challenging the Governor’s COVID-19 executive orders and regulations.

                                      ANALYSIS

      Before turning to the specific issues presented, we briefly address the

history of emergency powers legislation, which has existed in Kentucky since

1952.22 On March 5, 1952, the General Assembly enacted Chapter 39 of the


      21  The order states that the Scott Circuit Court may proceed with matters before
it and issue all findings of fact and conclusions of law it finds appropriate. The Court
stated that any orders issued in the case should, after entry, be immediately
transmitted to the Clerk of the Supreme Court.
       In 1949, the Soviet Union successfully tested its first nuclear weapon. U.S.
      22

Department of Homeland Security National Preparedness Task Force, Civil Defense
and Homeland Security: A Short History of National Preparedness Efforts (Sept. 2006),
                                          28
Kentucky Revised Statutes, relating to civil defense. 1952 Ky. Acts ch. 58.

While the stated purpose of the Act included minimizing the destructiveness

caused by “fire, flood or other causes,” preparing the state for emergencies and

protecting the public, much of the Act specifically related to Kentucky’s defense

mechanisms for an enemy attack. Id. at § 1. The Act authorized the Governor

to make necessary orders and regulations to carry out the provisions of the Act

and to prepare a comprehensive plan for civil defense. Id. at § 9. In 1974, the

Act was amended to create a state agency, the Department of Disaster and

Emergency Services, in lieu of a state civil defense agency in order to focus on

emergency response generally rather than civil defense matters only. Legis.

Rec. Final Exec. Action - April 23, 1974, Reg. Sess. at 23 (Ky. 1974). In

addition, the amendment redefined and expanded the scope of emergencies

covered under the Chapter.23 1974 Ky. Acts ch. 114, § 1. Additionally, KRS

39.401, the definitions portion of the Chapter, added the definition of



https://training.fema.gov/hiedu/docs/dhs%20civil%20defense-hs%20-
%20short%20history.pdf. Fearing an imminent attack, local officials began
demanding that the federal government create a plan for handling crisis situations.
Id. While President Truman agreed that the United States should outline its civil
defense functions, he believed that civil defense responsibilities should fall primarily
on state and local governments. Id. On January 12, 1951, the Federal Civil Defense
Act of 1950 was signed into law, which was the first comprehensive legislation
pertaining to disaster relief. 64 Stat. 1245 (1951). The Act states: “It is further
declared to be the policy and intent of Congress that this responsibility for civil
defense shall be vested primarily in the several States and their political subdivisions.”
Id.
       23 For example, instead of focusing on civil defense, the 1974 version of the

statute specifically added a definition for “disaster and emergency response,” which
includes “preparation for and the carrying out of all emergency functions, other than
functions for which military forces are primarily responsible.” The amendment also
included “natural or man caused disasters,” explosions, and transportation
emergencies, among others, in the list of disasters and emergencies.

                                           29
“disaster,” which was defined as “any incident or situation declared as such by

executive order of the Governor pursuant to the provisions of this Act.” Id. at §

2.

      Recognizing that the Commonwealth is always subject to both contained

and widespread threatening occurrences, in 1998 the General Assembly

replaced KRS Chapter 39 with KRS Chapter 39A, which establishes a statewide

comprehensive emergency management system.24 In enacting the Chapter, the

General Assembly expressly noted that “response to these occurrences is a

fundamental responsibility of elected government in the Commonwealth.” KRS

39A.010. KRS Chapter 39A further expanded the scope of disasters and

emergencies which necessitate the Governor’s response and, notably, added

biological and etiological hazards to the list of threats to public safety. The

General Assembly recognized that the purpose of Kentucky’s emergency

management response had evolved from responding only to security and

defense needs to responding to all types of natural and man-made hazards in

order to address the contemporary needs of Kentucky citizens. KRS 39A.030.

As reflected in Appendix A to this Opinion, KRS Chapter 39A powers have been

invoked by every Governor who has served since the law’s adoption in 1998.

The emergencies have ranged from widespread events such as destructive

storms to more localized concerns such as bridges and water supply. Since



      24 Omnibus Revision of Disaster and Emergency Services Laws: Hearing on H.B.
453, H. State Gov’t Comm., 1998 Reg. Leg. Sess. 23 (Feb. 24, 1998) (statement of Rep.
Charles Geveden, Chairman).


                                         30
1996, an emergency of some magnitude has been declared on approximately

115 occasions, leaving aside the accompanying orders in the face of those

occurrences which prohibit price gouging or allow pharmacists to address

prescription needs. As we address the issues in this case, we are cognizant of

the Commonwealth’s history and experience with emergency response.

I. The Governor Properly Invoked His Emergency Powers Pursuant to KRS
   39A.100 by Declaring a State of Emergency Based on the “Occurrence”
   of One of the “Situations or Events” Contemplated by KRS 39A.010.

      KRS 39A.100(1) recognizes the Governor’s authority to declare a state of

emergency and exercise emergency powers. The first sentence states: “In the

event of the occurrence or threatened or impending occurrence of any of the

situations or events contemplated by KRS 39A.010, 39A.020 or 39A.030, the

Governor may declare, in writing, that a state of emergency exists.” KRS

39A.100(1). KRS 39A.010, relevant here, is a statement of “Legislative intent-

Necessity” and, although lengthy, justifies extensive quotation:

      The General Assembly realizes the Commonwealth is subject at all
      times to disaster or emergency occurrences which can range from
      crises affecting limited areas to widespread catastrophic events,
      and that response to these occurrences is a fundamental
      responsibility of elected government in the Commonwealth. It is
      the intent of the General Assembly to establish and to support a
      statewide comprehensive emergency management program for the
      Commonwealth, and through it an integrated emergency
      management system, in order to provide for adequate assessment
      and mitigation of, preparation for, response to, and recovery from,
      the threats to public safety and the harmful effects or destruction
      resulting from all major hazards, including but not limited to:
      flood, flash flood, tornado, blizzard, ice storm, snow storm, wind
      storm, hail storm, or other severe storms; drought, extremes of
      temperature, earthquake, landslides, or other natural hazards; fire,
      forest fire, or other conflagration; enemy attack, threats to public
      safety and health involving nuclear, chemical, or biological agents
      or weapons; sabotage, riot, civil disorder or acts of terrorism, and
                                       31
      other domestic or national security emergencies; explosion, power
      failure or energy shortages, major utility system failure, dam
      failure, building collapse, other infrastructure failures;
      transportation-related emergencies on, over, or through the
      highways, railways, air, land, and waters in the Commonwealth;
      emergencies caused by spill or release of hazardous materials or
      substances; mass-casualty or mass-fatality emergencies; other
      technological, biological, etiological, radiological, environmental,
      industrial, or agricultural hazards; or other disaster or emergency
      occurrences; or catastrophe; or other causes; and the potential,
      threatened, or impending occurrence of any of these events; and in
      order to protect life and property of the people of the
      Commonwealth, and to protect public peace, health, safety, and
      welfare, and the environment; and in order to ensure the
      continuity and effectiveness of government in time of emergency,
      disaster, or catastrophe in the Commonwealth, . . . .

The statute continues by declaring the necessity for: (1) the creation of a state

agency, the Division of Emergency Management; (2) the conferring of

emergency powers upon the Governor and local officials; (3) mutual aid

agreements between local, state and federal governments; and (4) the

establishment of a “statewide comprehensive emergency management program

and integrated emergency management system.”

      Preliminarily, we note the obvious, namely that our General Assembly

has identified dozens of potential disasters, catastrophes, hazards, threats and

emergencies which the Commonwealth may encounter–and in many instances

has encountered–and has wisely provided for the exercise of emergency powers

in those extraordinary circumstances. Our first responsibility is to determine

what the legislature intended by examining carefully the laws enacted. When

construing statutes we examine the language used to determine legislative

intent, Stephenson v. Woodward, 182 S.W.3d 162, 169-70 (Ky. 2005), and if



                                        32
that language is clear and unambiguous, we look no further. Richardson v.

Louisville/Jefferson Cty. Metro Gov’t, 260 S.W.3d 777, 779 (Ky. 2008).

      Here KRS 39A.100, in clear and unambiguous language, authorizes the

Governor to declare a state of emergency “in the event of the occurrence or

threatened or impending occurrence” of any of the events or situations listed in

KRS 39A.010, which expressly include “biological . . . or etiological . . .

hazards.”25 In short, the COVID-19 pandemic is the occurrence of both a

biological hazard, generally, and an etiological hazard, more specifically,

justifying the Governor’s March 6, 2020 declaration of emergency. Our

statutory analysis in this case is essentially a straight line from the first

sentence of KRS 39A.100 to the contents of KRS 39A.010. With the “plain

language” of these controlling statutes clear, “our inquiry ends.” Univ. of

Louisville v. Rothstein, 532 S.W.3d 644, 648 (Ky. 2017).

      Confronted with this straightforward statutory construction route,

Plaintiffs and the Attorney General argue for a detour to the “Definitions for

KRS Chapters 39A to 39F” set forth in KRS 39A.020, in particular the

definition of “emergency.” KRS 39A.020(12) states:

      “Emergency” means any incident or situation which poses a
      major threat to public safety so as to cause, or threaten to
      cause, loss of life, serious injury, significant damage to
      property, or major harm to public health or the environment



      25 “Etiological” is defined as “causing or contributing to the development of a
disease or condition.” Oxford English Dictionary Online, Etiological,
www.oed.com/view/Entry/3265 (accessed Oct. 28, 2020). The COVID-19 pandemic is
properly deemed both an etiological hazard as well as a biological hazard, the genesis
of the pandemic being a novel coronavirus.

                                         33
      and which a local emergency response agency determines
      is beyond its capabilities.

(Emphasis added.)

      Focusing on the closing phrase, Plaintiffs and the Attorney General argue

that the Governor was required to seek authority from local agencies in all 120

counties before declaring a state of emergency throughout the Commonwealth.

The Boone Circuit Court agreed with this argument and concluded that “a

certification by the local government that the matter is beyond its capabilities”

was required “before [an] emergency is declared.” While we do not find this

statutory detour appropriate under controlling principles of statutory

construction, following this route leads to the same result, namely express

statutory authority for the Governor to act as he did in declaring a state of

emergency.

      First, we note that the grant of authority to the Governor in KRS 39A.100

does not reference the definition of “emergency” or in any way signal that in

declaring a state of emergency the Governor is limited by that definition. If the

General Assembly intended that important limitation on the Governor’s

authority it would have said so explicitly. Confronting a similar statutory

construction argument in Whitman v. American Trucking Associations, Inc., 531
U.S. 457 (2001), the United States Supreme Court, through Justice Scalia,

wrote “that textual commitment must be a clear one. Congress . . . does not

alter the fundamental details of a regulatory scheme in vague terms or

ancillary provisions–it does not, one might say, hide elephants in mouseholes.”

Requiring the Governor to consult with local emergency agencies in 120
                                       34
counties would certainly “alter the fundamental details,” id., of the

straightforward emergency declaration authority in KRS 39A.100. Our General

Assembly did not direct the Governor (or any reader of the statute for that

matter) to the definition of “emergency” as a limitation on gubernatorial

authority, and we are not at liberty to add that language to the statute.

Stephenson, 182 S.W.3d at 171 (citing Commonwealth v. Harrelson, 14 S.W.3d
541, 546 (Ky. 2000)). Further, as the Governor notes, the term “declared

emergency,” is defined in relevant part as “any incident or situation declared to

be an emergency by executive order of the Governor.” KRS 39A.020(7).

Ultimately, the Governor’s power to declare a state of emergency is controlled

by KRS 39A.100 and, in this case, KRS 39A.010; these KRS 39A.020

definitions are not limitations on his authority.

      Second, the term “local emergency response agency,” as used in the

aforementioned “emergency” definition is never defined in KRS Chapter 39A.

KRS 39A.020(15) has a definition for “local emergency management agency,”

KRS 39A.020(10) for “disaster and emergency response,” and KRS 39A.020(14)

for “local disaster and emergency services organization,” but “local emergency

response agency” appears nowhere in KRS Chapter 39A except that one

reference in the KRS 39A.020(12) definition of “emergency.”26 Assuming it is a


      26 Indeed, the only other use of the term “local emergency response
agency/agencies” in the entire Kentucky Revised Statutes is in KRS 352.640, a statute
in the Mining Regulations chapter of Section XXVIII pertaining to Mines and Minerals.
This particular statute requires the development of an emergency action plan to be
used in the event of a mine emergency and requires the plan to include phone
numbers for various officials and agencies including “state, federal, and local
emergency response agencies.”

                                         35
drafting error and the intended reference is to “local emergency management

agency,” the closest terminology discoverable, then KRS Chapter 39B, “Local

Emergency Management Programs” becomes relevant. This chapter deals with

the creation and operation of local emergency management agencies and

outlines their powers, authority and duties. Significantly, KRS 39B.010(5)

states:

      All local emergency management agencies or local disaster and
      emergency services organizations in the Commonwealth, and
      the local directors, and members of each, shall, for all
      purposes, be under the direction of the director of the
      [D]ivision [of Emergency Management], and of the Governor
      when the latter deems that action necessary.

(Emphasis added.)

      Given that the Governor has ultimate authority “for all purposes,” id.,

over all local emergency management agencies, even if the detour to the

“emergency” definition in KRS Chapter 39A were justified, we would be

compelled to conclude the Governor had the authority to act without regard to

the determination of any local agency regarding whether the COVID-19

pandemic at hand was beyond its capabilities. The Governor is authorized to

assume the “direction” of those agencies and could simply deem it “necessary”

that they acknowledge that a pandemic is beyond their capabilities. KRS



        While “local emergency response agency” is not defined and that whole term is
referenced only once in KRS 39A.020(12), a review of Chapters 39A and 39B provides
an idea of the various entities involved in emergency response. See KRS 39A.020(10),
KRS 39B.050(1)(f), KRS 39B.070(3). However, no indication exists that any of these
entities would assume a role larger than the emergency management director, see KRS
39B.020(3)(d), KRS 39B.030, 39B.030(7)(a), whose role in conjunction with elected
officials is further discussed below.


                                         36
39B.010(5). This conclusion is further reinforced by KRS 39A.100(1)(a) which

empowers the Governor “to assume direct operational control of all disaster

and emergency response forces and activities in the Commonwealth.”27

      Moreover, even if the focus on the statutory definition of “emergency”

urged by the Plaintiffs and the Attorney General led to the result they seek–a

limitation on the Governor’s emergency powers until he has consulted with

agencies in all 120 counties–we would be compelled to consider another

guiding principle of statutory construction. Courts must always presume that

the legislature did not intend for a statute to produce an absurd result. Layne

v. Newberg, 841 S.W.2d 181, 183 (Ky. 1992) (particular construction of statute

rejected because it “flies in the face of the stated purpose of the [Workers’

Compensation] Act”). As the extensive list in KRS 39A.010 reflects, numerous

natural and man-made events and occurrences can pose serious and

immediate danger to the Commonwealth and thus require a prompt and

effective response. The prospect that a Governor would need to consult with

and defer to 120 different local agencies before he or she could declare a

statewide emergency in the face of an immediate and fast-moving threat to the

entire Commonwealth strains rational understanding.




        27 Also, factually significant for present purposes, as discussed below, the

General Assembly itself in 2020 Senate Bill 150 explicitly recognized the Governor’s
emergency declaration and provided that the Governor “shall declare” when the state
of emergency ceases, and if the declared emergency had not ceased “on or before the
first day of the next regular session of the General Assembly, the General Assembly
may make the determination.”

                                         37
      The amicus curiae emphasize that the Governor’s COVID-19 website

reflects that on March 9, 2020, three days after his declaration, Governor

Beshear called all 120 county-judge executives to update them and discuss

emergency management.28 Updating local officials is obviously different from

seeking 120 county-specific determinations of capability to cope with a

particular occurrence or event. And two questions arise. First, from whom

would the Governor seek that determination? The “emergency” definition does

not reference a local official, such as the county-judge executive or mayor, but

refers explicitly to a situation “which a local emergency response agency

determines is beyond its capabilities.” KRS 39A.020(12). Literally and again

assuming the drafting error discussed above, it would appear the

determination regarding local capabilities lies, at least in the first instance,

with the director of the local emergency management agency, see KRS

39B.030, not elected local officials.29 Second, is it logical that the General

Assembly would intend a patchwork approach to a statewide emergency? KRS

39A.020(12) seems to require individualized, local determinations so the

outcome of the Governor’s outreach under the Plaintiffs’ and Attorney General’s



      28 See Kentucky’s Response to COVID-19, Kentucky Governor Andy Beshear,
https://governor.ky.gov/covid-19 (last updated Oct. 1, 2020).
      29 Further complicating the matter is the fact that KRS 39A.100(2) gives
authority to declare a local emergency to the local executive officers, such as county
judge-executives, mayor of a city or urban-county government, or other local chief
executives as provided by ordinance. Also, KRS 39B.020 provides that the local
executive officer, e.g., county judge-executive, “shall appoint” the director of the local
emergency management agency and that director shall serve “at the pleasure of the
appointing authority.” So even if KRS 39A.020(12) requires a determination by the
emergency agency, arguably the local executive officer ultimately controls the decision.

                                           38
theory would not be a simple “majority rules” approach but rather a county-by-

county approach, potentially leaving pockets of the Commonwealth under a

state of emergency while others are not. The confusion and inconsistency

brought about by this approach in the face of a threat to the entire state is

obvious.

      That is not to say that the need for consultation with and deference to

local authorities is never appropriate. KRS 39A.010 refers to the legislative

intent to address “disasters or emergency occurrences which can range from

crises affecting limited areas to widespread catastrophic events.” Thus, for

“crises affecting limited areas” consultation with a “local emergency

management agency” would be entirely appropriate and necessary but for those

events or occurrences, such as a pandemic, which affect the whole of the

Commonwealth (indeed the nation and the globe) and require a prompt

response the necessity for consulting 120 county-level authorities is

problematic at best.

      In sum, the Governor properly declared a state of emergency pursuant to

KRS 39A.100 because the COVID-19 pandemic constitutes the “occurrence” of

a biological and etiological hazard as delineated in KRS 39A.010. Any focus on

the specific definition of “emergency” in KRS 39A.020(12) is not appropriate

under principles of plain language construction, but if it were, it appears the

referenced “local emergency response agenc[ies]” are actually the local

emergency management agencies. Those agencies are “under the direction of

the [D]irector of the [D]ivision [of Emergency Management]” and, ultimately,

                                       39
“the Governor when the latter deems that action necessary.” KRS 39B.010(5).

So even if the definition of “emergency” in some way altered or affected the first

sentence of KRS 39A.100, the result is the same. The Governor was not

required to consult with any local government, official, or agency in

determining that COVID-19 was a hazard justifying declaration of a state of

emergency for the entire Commonwealth.

II. During the Emergency, the Governor Has Exercised Executive Powers
    But to the Extent, If Any, KRS Chapter 39A Grants Him Legislative
    Authority, No Violation of the Separation of Powers Provisions of the
    Kentucky Constitution Has Occurred, the General Assembly Having
    Properly Delegated that Authority.

      The Kentucky Constitution directs the separation of powers among the

legislative, executive and judicial branches, § 27, and prohibits any one branch

from exercising “any power properly belonging to either of the others, except in

the instances hereinafter expressly directed or permitted,” § 28. The Governor

maintains that in responding to the COVID-19 pandemic he has exercised

executive powers derived from the Kentucky Constitution and that KRS

Chapter 39A simply “recognizes, defines, and constrains” executive authority to

direct an emergency response. To the extent any of his actions could be

characterized as legislative, he notes that he is exercising authority lawfully

delegated to him by the General Assembly in KRS Chapter 39A.

      The Attorney General seemingly acknowledges some role for the Governor

in the event of an emergency such as COVID-19 but generally insists that the

Governor’s response these last months via executive orders and emergency

regulations is an unconstitutional encroachment on legislative authority. In

                                        40
advocating the striking of those portions of KRS Chapter 39A that permit the

Governor to exercise legislative authority, particularly KRS 39A.100(1)(j) and

KRS 39A.180(2), the Attorney General asks us to “use this case to restore the

original meaning of the Constitution’s separation of powers.”30 To the extent

we decline that invitation, he argues that the legislative authority in KRS

Chapter 39A has been improperly delegated to the Governor. As we consider

this argument, we do so guided by the presumption that the challenged

statutes were enacted by the legislature in accordance with constitutional

requirements. Cornelison v. Commonwealth, 52 S.W.3d 570, 572 (Ky. 2001).

“A constitutional infringement must be ‘clear, complete and unmistakable’ in

order to render the statute unconstitutional.” Caneyville Volunteer Fire Dep’t v.

Green’s Motorcycle Salvage, Inc., 286 S.W.3d 790, 806 (Ky. 2009) (citing

Kentucky Indus. Util. Customers, Inc. v. Kentucky Utils. Co., 983 S.W.2d 493,

499 (Ky. 1998)). Ultimately, we conclude that the Governor is largely exercising

emergency executive power but to the extent legislative authority is involved it

has been validly delegated by the General Assembly consistent with decades of

Kentucky precedent, which we will not overturn.




      30Citing, inter alia, Blackstone’s Commentaries on the Laws of England, John
Locke, and The Federalist Papers, the Attorney General emphasizes the historical and
philosophical underpinnings of the separation of powers principle. While these
sources provide context, this Court’s North Star is our own Kentucky Constitution, the
language used and the tripod structure erected for Kentucky government.

                                         41
      The current Kentucky Constitution, emanating primarily from the 1890

Constitutional Convention,31 does not address emergency occurrences or

events32 directly except as to military matters which are firmly assigned to the

Governor as the “commander-in-chief” of military affairs. § 75. Generally,

Section 69 vests the Governor with the “supreme executive power of the

Commonwealth” and Section 81 mandates the Governor “take care that the

laws be faithfully executed.” Also instructive for the present case, Section 80

provides that the Governor “may, on extraordinary occasions, convene the

General Assembly at the seat of government, or at a different place, if that

should have become dangerous from an enemy or from contagious

diseases . . . . When he shall convene the General Assembly it shall be by

proclamation, stating the subjects to be considered, and no other shall be

considered.”33

      Although “extraordinary occasions” has been construed customarily to

allow special legislative sessions for reasons of immediate import relating to




      31See generally Official Report of the Proceedings and Debates in the Convention
Assembled at Frankfort, on the Eighth Day of September 1890, to Adopt, Amend or
Change the Constitution of the State of Kentucky (1890).
      32 “Emergency” only appears twice in the Kentucky Constitution. Section 55
provides that an act containing an emergency clause becomes effective upon the
Governor’s approval, rather than ninety days after adjournment of the session in
which passed. Section 158 allows cities, counties and taxing districts to exceed their
debt limit to cope with emergencies. “Extraordinary occasion” appears in the
Constitution only in Section 80, which provides the Governor “may, on extraordinary
occasions, convene the General Assembly.”
      33 A similar provision has appeared in all four Kentucky Constitutions. See Ky.
Const. of 1891, § 83; Ky. Const. of 1850, art. 3, § 13; Ky. Const. of 1799, art. 3, § 14;
Ky. Const. of 1792, art. 2, § 3.

                                           42
funding and other matters,34 it plainly extends to those events or occurrences

that qualify as a natural or man-made emergency, underscored by the “clue”

regarding the convening of the legislature somewhere other than Frankfort in

the event of an enemy or contagious diseases. Notably, Section 80 contains the

permissive “may . . . convene” as opposed to the mandatory “shall . . .

convene.” Even in times when the Commonwealth is confronted with

something extraordinary, to include enemies and contagious diseases, the

decision to convene the General Assembly in a special session is solely the

Governor’s.

      The implied tilt of the Kentucky Constitution toward executive powers in

times of emergency is not surprising, given our government’s tripartite

structure with a legislature that is not in continuous session. At least two

commentators have opined that “[t]he sixty-day limit on biennial sessions was

the most significant restriction placed on the General Assembly by the [1890]

Constitutional Convention.” Sheryl G. Snyder & Robert M. Ireland, The

Separation of Governmental Powers under the Kentucky Constitution: A Legal

and Historical Analysis of L.R.C. v. Brown, 73 Ky. L.J. 165, 181 (1984). Under

the 1792 and 1799 Kentucky Constitutions the General Assembly met



      34 See, e.g., 2007 First Extraordinary Session (alternative energy policies,
appropriation of funds for capital projects and road construction, taxation of military
pay, pretrial diversion for substance abusers, and public employee insurance plans);
1997 First Extraordinary Session (postsecondary education and budget modifications);
1983 Extraordinary Session (flat rate tax on individual income, standard deduction
increase on personal income, and state-federal tax uniformity). Legislative Research
Commission, Extraordinary Session since 1940, https://legislature.ky.gov/Law/
Statutes/ Pages/KrsExtraOrdList.aspx (last visited Oct. 28, 2020).

                                          43
annually with no restrictions on length of session, but under the 1850

Constitution that changed to biannual sixty-day sessions with power in the

body to extend the session on a two-thirds vote in each house, which they often

did. Id. So, before the 1890 Convention “the legislature had the power to hold

continuous sessions,” but “the framers of the present Constitution took that

power away . . . and, for the first time in the history of Kentucky, put an

absolute limit on the number of days the legislature could sit.” Id.

        When the present Constitution was adopted in 1891, the Kentucky

General Assembly could only meet for sixty days every other year, Ky. Const. §

42, and the only power to call the legislature into an extraordinary session

resided in the Governor, Ky. Const. § 80. Even now after the 2000

constitutional amendments with the legislature convening annually, sessions

are limited to thirty legislative days in odd-numbered years, Ky. Const. § 36,

and sixty legislative days in even-numbered years, Ky. Const. § 42.35 2000 Ky.

Acts ch. 407, § 1, ratified November 2000. Moreover, the odd-numbered year

sessions cannot extend beyond March 30 and the even-numbered year

sessions cannot extend beyond April 15. Ky. Const. § 42. And the power to

convene in extraordinary session remains solely with the Governor. Ky. Const.

§ 80.




         In 1966, 1969 and 1972 constitutional amendments were proposed that
        35

would have amended the Constitution “to enable [the General Assembly] once again to
become ‘a continuous body,’ but each proposed amendment was defeated by the
people.” Snyder & Ireland, 73 Ky. L.J. at 182.

                                        44
      Having a citizen legislature that meets part-time as opposed to a full-time

legislative body that meets year-round, as some states have,36 generally leaves

our General Assembly without the ability to legislate quickly in the event of

emergency unless the emergency arises during a regular legislative session.

The COVID-19 pandemic arose during the latter part of the 2020 legislative

session, after the deadline for introducing a new bill, resulting in fourteen

proposed COVID-19 related amendments to existing bills, five of which

eventually passed.37 Most notably, Senate Bill 150, “AN ACT relating to the


      36  Two states that have recently dealt with challenges to the authority of their
Governor/executive branch officials during the COVID-19 pandemic, Michigan and
Wisconsin, are examples. Pursuant to Michigan Constitution Article IV, Section 13,
the Michigan legislature begins its session in January each year and remains in
session year-round, with both the House and the Senate meeting an average of eight
days per month in 2020. The Michigan legislature was thus readily available to
address concerns presented by the pandemic. 2020 Session Schedule, Michigan
House of Representatives, https://www.house.mi.gov/PDFs/Current_Session_
Schedule.pdf (last visited Oct. 8, 2020); Session Schedule 2020, Michigan State
Senate, https://senate.michigan.gov/maincalendar.html (last visited Oct. 8, 2020).
The Wisconsin legislature meets annually, Wis. Stat. Ann. § 13.02, and was in session
this year from January 14, 2020 until May 13, 2020. Article V, Section 4 of the
Wisconsin Constitution authorizes the governor “to convene the legislature on
extraordinary occasions.” Additionally, Article IV, Section 11 provides that “[t]he
legislature shall meet at the seat of government at such time as shall be provided by
law,” a provision which has been construed to allow the legislature to convene itself in
an extraordinary session. League of Women Votes of Wisconsin v. Evers, 929 N.W.2d
209, 216 (Wis. 2019). Thus, the Wisconsin legislature also had the means to address
immediately any needed COVID-19 response.
      37   Appendix B lists all COVID-19 related legislation introduced in the 2020
Session. Of the fourteen COVID-19-related amendments, five passed, the most
expansive of which was Senate Bill 150. This bill addresses COVID-19’s effects on the
Commonwealth by expanding unemployment benefits, facilitating and providing
protection for expanded healthcare efforts, and allowing the Governor or applicable
administrative bodies to suspend or waive business licensing, renewal, and application
fees during the state of emergency. In addition, it (1) pertains to state requirements
for tax filing and payment; (2) allows court-ordered counseling or education to be
conducted by video or telephone conferencing; (3) allows agricultural industry
employees to operate vehicles that would normally require a special operator’s license;
(4) permits food service establishments to sell food items like bread and milk and other
staple items to any customer; (5) suspends and tolls deadlines relating to hearings and
                                          45
state of emergency in response to COVID-19 and declaring an emergency,”

acknowledged the Governor’s declared emergency and provided:

      Notwithstanding any state law to the contrary, the Governor
      shall declare, in writing, the date upon which the state of
      emergency in response to COVID-19, declared on March 6,
      2020, by Executive Order 2020-215, has ceased. In the event
      no such declaration is made by the Governor on or before the
      first day of the next regular session of the General Assembly,
      the General Assembly may make the determination.

2020 S.B. 150, § 3. The legislature thereby signaled its awareness of the

emergency and that the Governor was undertaking to exercise the emergency

powers under KRS Chapter 39A. Thus, even within the confines of limited

legislative sessions, the timing of this particular emergency was such that the

legislature had a few weeks to pass bills related to the COVID-19 pandemic and

did so.

      The Attorney General invites the Court to adopt a strict separation of

powers stance by identifying the Governor’s issuance of any rules, regulations

or orders in an emergency as exercises of non-delegable legislative power

(excepting only the Governor’s initial declaration of an emergency perhaps) and

then holding those emergency responses constitutionally invalid under



decisions in local legislative bodies, boards and commissions; (6) allows public
agencies ten days to respond to an open records request; (7) allows restaurants to sell
alcohol for carryout and delivery; (8) provides that businesses that manufacture or
provide personal protective equipment or personal hygiene supplies that do not do so
during their regular course of business shall have a defense to ordinary negligence
and product liability, so long as they act reasonably and in good faith; (9) allows the
State Board of Medical Licensure, Board of Emergency Medical Services, and Board of
Nursing to waive or modify licensure and scope of practice requirements and expand
medical students’ authority; and (10) allows individuals to be deemed in the presence
of one another for signatures, testimony, or notarization if they are communicating via
real time video conference.

                                          46
Sections 27 and 28. We decline. First, our reading of the Kentucky

Constitution leaves us with no evidence that the powers at issue must be

deemed legislative. The “extraordinary occasion,” § 80, of a global pandemic

gives rise to an obvious emergency and, as noted, the Constitution impliedly

tilts to authority in the full-time executive branch to act in such

circumstances. Indeed, the Governor’s “commander-in-chief” status under

Section 75 reinforces the concept. Second, the structure of Kentucky

government as discussed renders it impractical, if not impossible, for the

legislature, in session for only a limited period each year, to have the primary

role in steering the Commonwealth through an emergency.

      On this latter point, the Attorney General argues that Section 80 allows

the Governor to call an extraordinary session and thus “envisions that the

Governor will not go it alone during a crisis, but instead will work hand in

hand with the People’s representatives.” Again, the language of the section is

permissive not mandatory, leaving it to the Governor–also duly elected by the

People–whether the General Assembly should be convened. Moreover, the view

advocated by the Attorney General creates an obvious dilemma: if the Governor

is not empowered to adopt emergency measures because that constitutes

“legislation,” the Commonwealth is left with no means for an immediate,

comprehensive response because either the General Assembly is not in session

and cannot convene itself or even if in session it will have limited time to deal

with the matter under constitutionally mandated constraints on the length of




                                        47
the session.38 So, our examination of the Kentucky Constitution causes us to

conclude the emergency powers the Governor has exercised are executive in

nature, never raising a separation of powers issue in the first instance.

      Fortunately, the need to definitively label the powers necessary to steer

the Commonwealth through an emergency as either solely executive or solely

legislative is largely obviated by KRS Chapter 39A, “Statewide Emergency

Management Programs,” which reflects a cooperative approach between the two

branches. Plaintiffs and the Attorney General insist that the statute is in large

part unconstitutional, however, because it grants the Governor legislative

authority in violation of the nondelegation doctrine. We disagree.

      We acknowledge, of course, that making laws for the Commonwealth is

the prerogative of the legislature. Addressing a statute that authorizes the

Governor to reorganize governmental bodies during the period between annual

legislative sessions, we recently observed, “[t]he legislative power we

understand to be the authority under the constitution to make the laws, and to

alter and repeal them.” Beshear v. Bevin, 575 S.W.3d 673, 682 (Ky. 2019)

(quoting Purnell v. Mann, 50 S.W. 264, 266 (Ky. 1899)). “The nondelegation

doctrine recognizes that the Constitution vests the powers of government in

three separate branches and, under the doctrine of separation of powers, each




      38 This is particularly true in the case of an emergency that goes from an acute
stage to chronic, as is the case with a pandemic. Unlike an ice storm, wildfires or
other natural events which sweep across all or part of the state, leaving destruction,
but ending in a relatively short time, a biological/etiological hazard can hover for
weeks and even months.

                                          48
branch must exercise its own power rather than delegating it to another

branch.” Id. at 681 (citing TECO Mech. Contractor, Inc. v. Commonwealth, 366
S.W.3d 386, 397 (Ky. 2012)). Nevertheless, we found KRS 12.028, at issue in

that case, to be a valid delegation of legislative power, recognizing that

legislative power can be delegated “if the law delegating that authority provides

‘safeguards, procedural and otherwise, which prevent an abuse of discretion’”

thereby “‘protecting against unnecessary and uncontrolled discretionary

power.’” Id. at 683 (citations omitted). Our holding was but one in a series of

Kentucky cases over several decades addressing the proper delegation of

legislative power.39

      The United States Supreme Court in J.W. Hampton, Jr., & Co. v. United

States, 276 U.S. 394, 409 (1928) held that “[i]f Congress shall lay down by

legislative act an intelligible principle to which the person or body authorized to

[act] . . . is directed to conform, such legislative action is not a forbidden

delegation of legislative power.” (Emphasis added.) Recognition of the

delegation of legislative powers in Kentucky largely began with Commonwealth

v. Associated Industries of Kentucky, 370 S.W.2d 584, 586 (Ky. 1963): “We find



      39 In the seminal case, Legislative Research Commission v. Brown, 664 S.W.2d
907, 930 (Ky. 1984), this Court addressed the Governor’s statutorily granted power to
reorganize state government between legislative sessions and concluded once the
General Assembly “determines that that power is in the hands of the Governor, such
interim action is purely an executive function.” However, in Beshear v.Bevin, 575
S.W.3d at 681-83, addressing the same statute but perceiving a factual distinction, a
majority of this Court concluded that the statute was a “grant of legislative authority
to the executive” and that the Governor was exercising legislative power. But see id. at
685 (VanMeter, J., concurring in result only) (“In my view, [the Governor] is exercising
his ‘executive power’ as authorized by the legislature and the Kentucky Constitution.”).

                                          49
nothing in our State Constitution that declares explicitly: ‘Legislative power

may not be delegated.’” Noting the seminal role of John Locke in the

articulation of democratic principles and his insistence that the power to make

laws remain always in the hands of the legislature, the Court continued:

      Locke believed that all human ideas, even the most complex
      and abstract, ultimately depended upon ‘experience’ to
      dedicate their truth . . . . So, if Locke was the fountainhead of
      the thesis that power could not be delegated, we feel sure that
      the experience of the last several centuries would have caused
      him to repudiate this idea. Experience has demonstrated some
      of the power must be invested in other bodies so that the
      government may function in a world that progressively is
      becoming more complex. There is nothing wrong with this so
      long as the delegating authority retains the right to revoke the
      power.
Id. at 588.40 More recently, in Board of Trustees of Judicial Form Retirement

System v. Attorney General, 132 S.W.3d 770, 781 (Ky. 2003), we recognized

“given the realities of modern rule-making” a legislative body “has neither the

time nor the expertise to do it all; it must have help.” (Citing Mistretta v. United

States, 488 U.S. 361, 372 (1989)). Examining the nondelegation doctrine

generally and finding the “intelligible-principle rule” instructive if somewhat

“toothless” in application by the federal courts, id. at 782-83, the Court


      40  Even before Associated Industries of Kentucky, Kentucky courts recognized
the right of the legislature “to delegate to executive officers the power to determine
some fact upon which the act of the Legislature made or intended to make its own
action to depend.” Comm. ex rel Meredith v. Johnson, 166 S.W.2d 409, 415 (Ky. 1942)
(upholding statute that conferred upon the Governor the power to determine whether
an emergency exists and then upon such determination make expenditures from a
fund appropriated for that purpose). See also Ashland Transfer Co. v. State Tax
Comm., 56 S.W.2d 691, 697 (Ky. 1932) (upholding statute allowing highway
commission and county judges to reduce load and speed limits for trucks or prohibit
them altogether when necessary to prevent damage to roads “in order to protect the
public safety and convenience”).

                                          50
reviewed several Kentucky cases wherein a delegation of legislative authority

was deemed unlawful because the “powers were granted without ‘legislative

criteria,’” Miller v. Covington Dev. Auth., 539 S.W.2d 1, 4-5 (Ky. 1976), or the

delegation lacked “standards controlling the exercise of administrative

discretion,” Legislative Research Comm’n v. Brown, 664 S.W.2d 907, 915 (Ky.

1984). The “unintelligible” legislative pension statute at issue in Judicial Form

Retirement failed for those reasons–lack of “an intelligible principle” and the

absence of any “standards controlling the exercise of administrative discretion.”
132 S.W.3d at 785.

      In the case before us, the intelligible principle enunciated by the General

Assembly and the legislative criteria pertinent to the use of emergency powers

are set forth in KRS 39A.010 quoted above. In the event of any of those

multitude of threats, the Governor (and the Division of Emergency Management

and local emergency agencies) are authorized to take action “to protect life and

property of the people of the Commonwealth, and to protect public peace,

health, safety and welfare . . . and in order to ensure the continuity and

effectiveness of government in time of emergency, disaster or catastrophe . . . .”

In KRS 39A.100(1), the Governor is granted twelve enumerated “emergency

powers” including in subsection (j) the following: “Except as prohibited by this

section or other law, to perform and exercise other functions, powers, and

duties deemed necessary to promote and secure the safety and protection of

the civilian population.” Given the wide variance of occurrences that can




                                        51
constitute an emergency, disaster or catastrophe, the criteria are necessarily

broad and result-oriented, “protect life and property . . . and . . . public

. . . health,” KRS 39A.010, allowing the Governor working with the executive

branch and emergency management agencies to determine what is necessary

for the specific crisis at hand. Floods, tornadoes and ice storms require

different responses than threats from nuclear, chemical or biological agents or

biological, etiological, or radiological hazards but the emergency powers are

always limited by the legislative criteria, i.e., they must be exercised in the

context of a declared state of emergency, KRS 39A.100(1); designed to protect

life, property, health and safety and to secure the continuity and effectiveness

of government, KRS 39A.010; and exercised “to promote and secure the safety

and protection of the civilian population.” KRS 39A.100(1)(j).

      In addition, KRS Chapter 39A contains procedural safeguards to prevent

abuses. All written orders and administrative regulations promulgated by the

Governor “shall have the full force of law” upon the filing of a copy with the

Legislative Research Commission. KRS 39A.180(2).41 This provides the



        41 Plaintiffs and the Attorney General object that the Governor has suspended

laws in violation of Section 15 of the Kentucky Constitution: “No power to suspend
laws shall be exercised unless by the General Assembly or its authority.” They insist
that suspensions are by their nature temporary and if an emergency continues at
length, as in the present COVID-19 pandemic, the prolonged suspension of laws is
invalid. However, the Governor is not suspending laws. His declaration of a state of
emergency triggers his authority under KRS 39A.090 to “make, amend, and rescind
any executive orders as deemed necessary” to carry out his responsibilities. The
legislature has in KRS 39A.180(2) provided that all “existing laws, ordinances, and
administrative regulations” that are inconsistent with KRS Chapters 39A to 39F or
with the orders or administrative regulations issued under the authority of those KRS
chapters “shall be suspended during the period of time and to the extent that the
conflict exists.” Thus, the General Assembly, not the Governor, has suspended the
                                         52
requisite public notice. The duration of the state of emergency, at least the one

at issue in this case, is also limited by the aforementioned 2020 Senate Bill

150, Section 3, which requires the Governor to state when the emergency has

ceased but, in any event, allows the General Assembly to make the

determination itself if the Governor has not declared an end to the emergency

“before the first day of the next regular session of the General Assembly.” The

enunciation of criteria for use of the emergency powers, the timely, public

notice provided for all orders and regulations promulgated by the Governor and

the time limit on the duration of the emergency and accompanying powers all

combine to render KRS Chapter 39A constitutional to the extent legislative

powers are delegated.

      Recently the Michigan Supreme Court, in a sharply divided opinion,

addressed two certified questions posed by the federal district court regarding

the Michigan Governor’s exercise of emergency powers under that state’s

Emergency Management Act of 1976 (EMA) and Emergency Powers of the

Governor Act of 1945 (EPGA). In re Certified Questions From United States Dist.

Court, W. Dist. of Michigan, S. Div., ___ N.W.2d ___, No. 161492, 2020 WL
5877599 (Mich. Oct. 2, 2020). The EPGA gave the Governor power, indefinite

in duration, to declare an emergency and issue “reasonable orders, rules, and

regulations as he or she considers necessary to protect life and property or to




laws. The statute has no time limitations on the length of the suspension and we will
not read in one that prohibits “prolonged” emergencies.

                                         53
bring the emergency situation within the affected area under control.” MCL42

10.31(1). The majority concluded the “reasonable” and “necessary” standard

failed to provide sufficient guidance to the Governor regarding the exercise of

her powers and failed to constrain her actions “in any meaningful manner.”

Certified Questions, 2020 WL 5877599, at *17.

      Finding the power delegated to be “of immense breadth and . . . devoid of

all temporal limitations,” id. at *18, the majority struck the statute as an

unlawful delegation of legislative power to the executive branch violative of the

Michigan Constitution’s separation of powers provision. Chief Justice

McCormack, writing for the three-justice minority, observed that the majority

departed from one part of their longstanding test for delegation of legislative

power, namely that “the standard must be as reasonably precise as the subject

matter requires or permits.” Id. at *41. Citing Gundy v. United States, ___ U.S.

___, 139 S. Ct. 2116, 2130 (2019), for the proposition that delegations of such

authority must give the delegee “the flexibility to deal with real-world

constraints,” she noted that “given the unpredictability and range of

emergencies the Legislature identified in the statute, it is difficult to see how it

could have been more specific.” Id. at *42.

      Our case differs from the Michigan case in several important ways but

most notably our Governor does not have emergency powers of indefinite

duration, 2020 S.B. 150, § 3, and our legislature is not continuously in




      42   Michigan Compiled Laws.

                                         54
session, ready to accept the handoff of responsibility for providing the

government’s response to an emergency such as the current global pandemic.43

Moreover, with the breadth of potential emergencies identified in KRS 39A.010,

the standards of protection of life, property, peace, health, safety and welfare

(along with the “necessary” qualifier in KRS 39A.100(j)) are sufficiently specific

to guide discretion while appropriately flexible to address a myriad of real-

world events. While the authority exercised by the Governor in accordance

with KRS Chapter 39A is necessarily broad, the checks on that authority are

the same as those identified in Chief Justice McCormack’s dissenting opinion:

judicial challenges to the existence of an emergency or to the content of a

particular order or regulation; legislative amendment or revocation of the

emergency powers granted the Governor; and finally the “ultimate check” of

citizens holding the Governor accountable at the ballot box. Id. at *40.

      Whatever import the principle of properly delegated legislative authority

has in the ordinary workings of government, its import increases dramatically

in the event of a statewide emergency in our Commonwealth. A legislature that

is not in continuous session and without constitutional authority to convene

itself cannot realistically manage a crisis on a day-to-day basis by the adoption

and amendment of laws.44 In any event, we decline to abandon approximately


      43See n.36. Also, our Constitution does not allow the General Assembly to
convene itself in extraordinary session, that power resting solely in the Governor
pursuant to Section 80.
       44 The amicus curiae President of the Senate appears not to have advocated the

same strict separation of powers, nondelegation position that the Attorney General
advances. The amicus curiae brief defines the sole issue presented by this case as:
“Did the Governor exceed the scope of the authority that the General Assembly
                                          55
sixty years of precedent that appropriately channels and limits the delegation

of legislative power in Kentucky. Applying that delegation precedent, KRS

Chapter 39A passes muster as a constitutional delegation of power to the

extent any of the powers accorded to and exercised by the Governor are in fact

legislative.

       In sum, the powers exercised by a Kentucky Governor in an emergency

are likely executive powers in the first instance given provisions of our

Kentucky Constitution, but to the extent those powers are seen as impinging

on the legislative domain, our General Assembly has wisely addressed the

situation in KRS Chapter 39A. That vital and often-used statutory scheme

validly delegates any legislative authority at issue to the Governor with

safeguards and criteria sufficient to pass constitutional muster.

III. KRS Chapter 13A Does Not Limit the Governor’s Authority to Act
     Under the Constitution and KRS Chapter 39A in the Event of an
     Emergency.

       KRS Chapter 13A, “Administrative Regulations,” provides for the

promulgation of administrative regulations–defined in relevant part as a

“statement of general applicability . . . that implements, interprets, or

prescribes law or policy,” KRS 13A.010(2)–both in the ordinary course of state

government, KRS 13A.120, and in the event of an emergency, KRS 13A.190.



provided to him in KRS Chapter 39A by issuing his executive orders declaring an
emergency as a result of the novel coronavirus pandemic (COVID-19)?” The brief
focuses on the definition of “emergency” and need to consult local authorities. The
amicus also notes the legislature’s readiness to act if called into extraordinary session
pursuant to Section 80 “[i]f the Governor feels that existing laws do not provide him
with the tools needed to address COVID-19.”

                                           56
Plaintiffs and the Attorney General challenge the executive orders and

regulations issued by the Governor as violative of KRS Chapter 13A. The

Governor maintains that KRS Chapter 39A by its plain terms controls in a

declared emergency, granting him the authority he has exercised but that if

any conflict is perceived then the more specific statutory enactment pertaining

to emergencies prevails. The plain language of the statutes supports the

Governor’s position. Rothstein, 532 S.W.3d at 648.

      KRS 39A.100 recognizes the authority of the Governor to declare an

emergency and exercise the enumerated emergency powers. In furtherance of

that authority, KRS 39A.090 provides that “[t]he Governor may make, amend,

and rescind any executive orders as deemed necessary to carry out the

provisions of KRS Chapters 39A to 39F.” Nothing in the plain words used

requires consideration of KRS Chapter 13A or even requires promulgation of

regulations; the Governor can choose to act solely through executive orders.

The Governor may also promulgate regulations, however, as authorized by KRS

39A.180:

      (2) All written orders and administrative regulations
      promulgated by the Governor, the director, or by any political
      subdivision or other agency authorized by KRS Chapters 39A
      to 39F to make orders and promulgate administrative
      regulations, shall have the full force of law, when, if issued by
      the Governor, the director, or any state agency, a copy is filed
      with the Legislative Research Commission, or, if promulgated
      by an agency or political subdivision of the state, when filed in
      the office of the clerk of that political subdivision or agency.
      All existing laws, ordinances, and administrative
      regulations inconsistent with the provisions of KRS
      Chapters 39A to 39F, or of any order or administrative
      regulation issued under the authority of KRS Chapters 39A


                                       57
      to 39F, shall be suspended during the period of time and to
      the extent that the conflict exists.

(Emphasis added.) This statute plainly provides that the orders and

regulations issued pursuant to the emergency authority granted the Governor

in KRS Chapter 39A “shall have full force of law” upon filing with the

Legislative Research Commission (LRC), the same entity that compiles,

publishes and distributes administrative regulations generally. KRS 13A.050.

To the extent KRS Chapter 13A contains anything “inconsistent” with either

Chapter 39A or an order or regulation issued under the authority of that

chapter then the General Assembly has expressly directed that it “shall be

suspended during the period of time and to the extent that the conflict exists.”

KRS 39A.180(2). In short, while a state of emergency prevails the Governor can

issue executive orders he or she “deem[s] necessary,” KRS 39A.090, and can

also choose to promulgate regulations, all of which become effective upon filing

with the LRC.45

      Simply put, the issue of reconciling KRS Chapter 39A with Chapter 13A

to the extent they are inconsistent never arises because the General Assembly

has given clear, unambiguous direction: KRS Chapter 39A controls over all

laws to the contrary. To the extent the Plaintiffs and the Attorney General raise




        45 KRS Chapter 13A allows for the promulgation of “emergency administrative

regulations,” when necessary to “meet an imminent threat to public health, safety, or
welfare” or “protect human health and the environment.” KRS 13A.190(1). Those
emergency regulations “shall become effective and shall be considered adopted” upon
filing with the LRC. KRS 13A.190(2). Thus, KRS 39A.180(2) is consistent with the
emergency administrative regulations provision in KRS Chapter 13A.

                                         58
procedural due process concerns of public notice and public comment46 with

respect to the issuance of executive orders and promulgation of regulations

pursuant to KRS Chapter 39A, those concerns have been adequately

addressed. Public notice of all orders and regulations has been provided

through the Governor’s websites, https://govstatus.egov.com/ky-healthy-at-

work and https://govstatus.egov.com/kycovid19. Public notice of the

executive orders is also given in the Executive Journal available online through

the Secretary of State, https://www.sos.ky.gov/admin/Executive/

ExecJournal/Pages. Additionally, the emergency regulations are available on

the legislature’s website, https://legislature.ky.gov/Law/kar/Pages/

EmergencyRegs.aspx. As for public input, the Healthy at Work website has a

portal that allows industry groups, trade associations and individual

businesses “to submit reopening proposals” and to discuss “strategies and

challenges they face in safely reopening.” Thus, opportunity for public

comment exists and public notice is virtually instantaneous, with all orders

and regulations easily accessible online.

      In insisting that the Governor must use the regulatory process to affect

private rights, the Attorney General emphasizes our statement in Bowling v.

Department of Corrections, 301 S.W.3d 478, 491-92 (Ky. 2009): “Regulation is




       KRS 13A.190 does not provide an opportunity for public comment on
      46

emergency regulations, which are temporary in nature, just as the Governor’s
emergency orders and regulations are temporary.

                                        59
. . . mandated by KRS 13A.100, which requires regulation if, as here, the

regulation will prescribe statements of general applicability which implement

laws . . . or affect private rights.” Missing from this argument is any

recognition that no state of emergency existed in Bowling, but, more

importantly, any acknowledgement of the General Assembly’s specific directive

in KRS 39A.180(2) that inconsistent laws, ordinances and regulations are

suspended by KRS Chapter 39A and the executive orders and regulations

issued pursuant thereto. We find nothing strange about the legislature giving

the Governor flexibility in the event of an emergency to act through either

executive orders or regulations, the former being more suited to immediate

response in the acute state of an emergency. In any event, both the childcare

COVID-19 restrictions and the face mask requirement have been promulgated

as emergency regulations.

      In short, the General Assembly has answered this argument for us. KRS

39A.180(2) suspends any inconsistent laws. To the extent KRS Chapter 13A

requires more than KRS Chapter 39A, the regular process applicable to

administrative regulations has been displaced.

IV. The Specifically Challenged Orders and Regulations Are Not
    Arbitrary Under Sections 1 and 2 of the Kentucky Constitution with
    One Limited Exception No Longer Applicable.

      Plaintiffs and the Attorney General both contend that the Governor’s

challenged orders and two emergency regulations violate Sections 1 and 2 of

the Kentucky Constitution. Section 1 provides that “[a]ll men are, by nature,

free and equal, and have certain inherent and inalienable rights” including

                                        60
“[t]he right of acquiring and protecting property.” Section 2 states: “Absolute

and arbitrary power over the lives, liberty and property of freemen exists

nowhere in a republic, not even in the largest majority.” “Section 2 is broad

enough to embrace the traditional concepts of both due process of law and

equal protection of the law.” Kentucky Milk Mktg. & Antimonopoly Comm’n v.

Kroger Co., 691 S.W.2d 893, 899 (Ky. 1985) (citing Pritchett v. Marshall, 375
S.W.2d 253, 258 (Ky. 1963)). Unlike the previously discussed legal arguments

which are comprehensive attacks on all of the executive orders and regulations,

this constitutional argument requires consideration of each order or regulation

on an individual basis. The first consideration is the appropriate standard of

review.

      Strict scrutiny applies to a statute challenged on equal protection

grounds if the classification used adversely impacts a fundamental right or

liberty explicitly or implicitly protected by the Constitution or discriminates

based upon a suspect class such as race, national origin, or alienage. Steven

Lee Enters. v. Varney, 36 S.W.3d 391, 394 (Ky. 2000); Clark v. Jeter, 486 U.S.
456, 461 (1988); San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 17

(1973). To survive strict scrutiny, the government must prove that the

challenged action furthers a compelling governmental interest and is narrowly

tailored to that interest. D.F. v. Codell, 127 S.W.3d 571, 575 (Ky. 2003) (citing

Varney, 36 S.W.3d at 394); Adarand Constructors, Inc. v. Pena, 515 U.S. 200,

227 (1995). Intermediate scrutiny, seldomly used, is generally used for

discrimination based on gender or illegitimacy. Codell, 127 S.W.3d at 575–76;

                                        61
Varney, 36 S.W.3d at 394. Under this standard, the government must prove

its action is substantially related to a legitimate state interest. Id. (citing City of

Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 441 (1985)). Rational

basis scrutiny is used for laws not subject to strict or intermediate scrutiny.

Under this deferential standard, the challenger has the burden of proving that

the law is not rationally related to a legitimate government purpose. Hunter v.

Commonwealth, 587 S.W.3d 298, 304 (Ky. 2019). Pertinent to this case,

“[w]hen economic and business rights are involved, rather than fundamental

rights, substantive due process requires that a statute be rationally related to a

legitimate state objective.” Stephens v. State Farm Mut. Auto. Ins. Co., 894
S.W.2d 624, 627 (Ky. 1995).

      Plaintiffs and the Attorney General both assert that the Governor’s orders

have arbitrarily invaded the fundamental right of acquiring and protecting

property guaranteed under Section 1 of the Kentucky Constitution. Although

they advance a “fundamental right” argument that would dictate strict scrutiny

analysis, they offer no precedent. Indeed, property rights, while enumerated in

the Kentucky Constitution, have never been regarded as fundamental rights

impervious to any impingement by the state except for restrictions that can

pass strict scrutiny. As the United States Supreme Court stated in Nebbia v.

New York, 291 U.S. 502, 524, 527-28 (1934):

      These correlative rights, that of the citizen to exercise exclusive
      dominion over property and freely to contract about his affairs, and
      that of the state to regulate the use of property and the conduct of
      business, are always in collision.



                                          62
      ....

             The Constitution does not guarantee the unrestricted
      privilege to engage in a business or to conduct it as one pleases.
      Certain kinds of business may be prohibited and the right to
      conduct a business, or to pursue a calling, may be conditioned.

In Nourse v. City of Russellville, 78 S.W.2d 761, 764 (Ky. 1935), this Court

echoed that concept:

      The right of property is a legal right and not a natural right, and it
      must be measured by reference to the rights of others and of the
      public. In Mansbach Scrap Iron Co. v. City of Ashland, 235 S.W.2d
968, 969 (Ky. 1930), we wrote: “The Bill of Rights grants no
      privileges. It conserves them subject, however, to the dominant
      rights of the people as a whole.”

(Internal citation omitted.) Significantly, “[t]he conservation of public health

should be of as much solicitude as the security of life. It is an imperative

obligation of the state, and its fulfillment is through inherent powers.” Id.

Accordingly, as discussed below, Kentucky courts have always upheld

restrictions on property rights that are reasonable, particularly in the all-

important area of public health.

      With no precedent for applying strict scrutiny, Plaintiffs and the Attorney

General advocate intermediate scrutiny, but again Kentucky law does not

support that heightened level of constitutional review. Addressing the case law

they believe supportive of their position, we begin with City of Louisville v.

Kuhn, 145 S.W.2d 851 (Ky. 1940), a case examining an ordinance that dictated

the hours barbershops could be open for business. The Court began by noting

the breadth of the police power exercised for the “public weal and for its

betterment,” which “if conditions demand it, would approve complete

                                        63
prohibitive legislation of some activities, or in certain areas if based upon

sufficient reasons.” Id. at 853. Further, “whatever direction or phase that the

legislation may take–whether of a prohibitory or regulatory character–it must

not exceed or go beyond the limits of reasonability, or be rested upon assumed

grounds for which there is no foundation in fact, nor may the legislation as

enacted be more destructive of the interest of the public at large than

beneficial.” Id. In striking the barbershop ordinance, the Court concluded the

restrictions were “unreasonable.” Id. at 856. In short, while health reasons

justified licensing barbers and certain restrictions, the hours of operation were

not reasonably related to any legitimate governmental purpose.

      Similarly, in Adams, Inc. v. Louisville & Jefferson County Board of Health,

439 S.W.2d 586 (Ky. 1969), apartment complex owners challenged an

ordinance applicable to their private swimming pools. The Court succinctly

observed: “There is perhaps no broader field of police power than that of public

health. The fact that its exercise impinges upon private interests does not

restrict reasonable regulation.” Id. at 589-90.

      Under these conceptions of general subordination of private
      rights to public rights, we have no doubt that the city may
      enact laws to preserve and promote the health, morals,
      security, and general welfare of the citizens as a unit, and has
      a broad discretion in determining for itself what is harmful and
      inimical. It is sufficient if the municipal legislation has a real,
      substantial relation to the object to be accomplished, and its
      operation tends in some degree to prevent or suppress an
      offense, condition, or evil detrimental to a public good or
      reasonably necessary to secure public safety and welfare.

      The community is to be considered as a whole in the matter of
      preservation of the health of all inhabitants, for a failure by a


                                        64
      few to conform to sanitary measures may inflict ill health and
      death upon many.
Id. at 590 (quoting Nourse, 78 S.W.2d at 765).

      The Court observed “while all swimming pools may present some

common health hazards which would reasonably require the same regulatory

safeguards, in certain areas the dissimilarity in prevailing conditions would

make the application of a single standard inappropriate, unrealistic and

unreasonable.” Id. at 592. Given the nature of apartment complex swimming

pools, the Court found the requirement of a lifeguard and pool attendant at all

times, as well as shower facilities and separate gender-based entrances to be

unreasonable. The Court struck part of the regulation but importantly for our

purposes it stated, “insofar as public health is concerned, private property may

become of public interest and the constitutional limitations upon the exercise

of the power of regulation come down to a question of ‘reasonability.’” Id. at

590 (citing Kuhn, 45 S.W.2d 851).

      The other cases relied on by Plaintiffs and the Attorney General to insist

intermediate scrutiny applies are similarly unavailing. In Kentucky Milk

Marketing, 691 S.W.2d at 893, the Court found that the challenged statute was

a minimum retail mark-up law applicable to milk and milk products, rather

than an anti-monopoly law, and struck it as “inimical to the public interest . . .

an invasion of the right of merchants to sell competitively, and of the public to

buy competitively in the open market.” Id. at 900. The Court began its Section

2 discussion by noting in part, “[t]he question of reasonableness is one of



                                        65
degree and must be based on the facts of a particular case.” Id. at 899.

Kentucky Milk Marketing involved no health and safety regulations, nor did it

employ intermediate scrutiny.

      In Ware v. Ammon, 278 S.W. 593 (Ky. 1925), a statute that prohibited

any business from advertising as a dry-cleaning business without first

obtaining a license from the state fire marshal was held unconstitutional as to

a particular proprietor who offered pressing and repairs onsite but did not

perform the actual dry cleaning on his business premises. The ordinance was

premised on the health and safety issues posed by the presence of flammable,

volatile substances used in dry cleaning and there being none on Mr.

Ammons’s premises the statute was “unreasonable and void” as to him and

others similarly situated. Id. at 595. He could advertise as a dry cleaner.

Again, the Court focused on whether the means adopted were “reasonably

necessary to accomplish” the government’s purpose and whether the law

“impos[ed] unreasonable restrictions on a lawful occupation.” Id.

      A comprehensive review of Kentucky case law leaves no doubt that under

Section 2 of our Constitution, laws and regulations directed to public health

and safety are judged by their reasonableness. In Graybeal v. McNevin, 439
S.W.2d 323, 325-26 (Ky. 1969), a case involving fluoridation of a city’s water

supply, this Court stated:

      Among the police powers of government, the power to promote
      and safeguard the public health ranks at the top. If the right of
      an individual runs afoul of the exercise of this power, the right
      of the individual must yield.



                                       66
      On the issue of arbitrariness, the burden was on the plaintiff to
      show that the regulation had no reasonable basis in fact or
      had no reasonable relation to the protection of the public
      health.

(Emphasis added.) In upholding the city’s resolution to fluoridate its water

pursuant to a state regulation, the Graybeal Court examined the credentials

and testimony of both sides’ witnesses at the bench trial and “the studies,

tests, experiences, and recommendations of practically all the people and

organizations into whose care the health of this nation has been entrusted”

before concluding the plaintiff had “failed in his burden to prove the resolution

was arbitrary.” Id. at 331. The Court prefaced its holding that arbitrary

exercises of public health powers are subject to judicial restraint but they

“would have to be palpably so to justify a court in interfering with so salutary a

power and one so necessary to the public health.” Id. at 326. That principle

has been reflected in our Kentucky case law for decades. See, e.g., Lexington-

Fayette Cty. Food & Bev. Ass’n v. Lexington-Fayette Urban Cty. Gov’t, 131
S.W.3d 745 (Ky. 2004) (upholding smoking ban as reasonable health regulation

and noting public health interest is preferred over property interests).

      Particularly apropos to the matter before us is the United States

Supreme Court’s decision in Jacobson v. Massachusetts, 197 U.S. 11, 27

(1905), the case in which Massachusetts’ mandatory vaccination law, enacted

in the face of a growing smallpox epidemic, was challenged. Noting that “of

paramount necessity, a community has the right to protect itself against an




                                        67
epidemic of disease which threatens the safety of its members,” the Supreme

Court held:

      [I]n every well-ordered society charged with the duty of
      conserving the safety of its members the rights of the individual
      in respect of his liberty may at times, under the pressure of
      great dangers, be subjected to such restraint, to be enforced by
      reasonable regulations, as the safety of the general public may
      demand.
Id. at 29 (emphasis added). Just recently in the midst of the global COVID-19

pandemic, in South Bay United Pentecostal Church v. Newsom, __U.S.__, 140 S.

Ct. 1613, 1613-14 (Mem. 2020), Chief Justice John Roberts acknowledged the

broad latitude accorded executive action in times such as these:

      The precise question of when restrictions on particular social
      activities should be lifted during the pandemic is a dynamic
      and fact-intensive matter subject to reasonable disagreement.
      Our Constitution principally entrusts “[t]he safety and the
      health of the people” to the politically accountable officials of
      the States “to guard and protect.” Jacobson v. Massachusetts,
      197 U.S. 11, 38, 25 S. Ct. 358, 49 L. Ed. 643 (1905). When
      those officials “undertake[ ] to act in areas fraught with medical
      and scientific uncertainties,” their latitude “must be especially
      broad.” Marshall v. United States, 414 U.S. 417, 427, 94 S. Ct.
700, 38 L. Ed. 2d 618 (1974). Where those broad limits are not
      exceeded, they should not be subject to second-guessing by an
      “unelected federal judiciary,” which lacks the background,
      competence, and expertise to assess public health and is not
      accountable to the people. See Garcia v. San Antonio
      Metropolitan Transit Authority, 469 U.S. 528, 545, 105 S. Ct.
1005, 83 L. Ed. 2d 1016 (1985).

      That is especially true where, as here, a party seeks emergency
      relief in an interlocutory posture, while local officials are
      actively shaping their response to changing facts on the
      ground.

      Fully satisfied that the individual orders and regulations at issue in this

case are only deficient under Sections 1 and 2 of the Kentucky Constitution if

                                       68
they are unreasonable–that is lack a rational basis47–we address only those

individual orders and regulations that have been specifically challenged.

Preliminarily, we note that by the time the Boone Circuit Court conducted an

evidentiary hearing, some of the challenged restrictions had changed. Also, the

trial court did not address the specific allegations of arbitrariness individually,

but dealt with the claims as a whole stating, “[B]ased upon the

disproportionate treatment meted out to different businesses versus that

allowed for substantially similar activities,[48] the Court also finds Plaintiffs and

Intervening Plaintiffs have made sufficient showing that the challenged orders

violate Section 2 of the Kentucky Constitution as an attempt to exert ‘[a]bsolute

and arbitrary power over the lives, liberty and property’ of Kentucky citizens.”

Our analysis is focused, as it must be, on individual orders and regulations.

And, we examine the record to determine whether Plaintiffs and the Attorney

General have met their burden of showing the challenged orders and

regulations lack a rational basis and thus are unconstitutional. Johnson v.

Comm. ex rel Meredith, 165 S.W.2d 820, 823 (Ky. 1942) (“So, always the burden




      47 The Attorney General argues intermediate or heightened scrutiny is
particularly appropriate here because the orders are the result of the Governor’s
judgment alone, rather than the legislature’s after a bicameral process. He points to
no authority for this proposition and we find none that dictates a more stringent
standard than reasonableness/rational basis in these circumstances.
       48 The trial court Order states: “Plaintiffs insist that Defendants have presented

no rational basis for the harshly disproportionate restrictions placed upon racetracks,
daycares and cafes as compared to similarly situated activities such as baseball,
auctions, and LDC’s.” It is not clear which standard of scrutiny the trial court used;
the trial court also stated that “[I]t appears at this stage of the proceedings, that the
challenged orders were neither constitutionally enacted nor narrowly tailored.”

                                           69
is upon one who questions the validity of an Act to sustain his contentions.”);

Hunter, 587 S.W.3d at 304.

      A. Little Links’s Allegations

      Little Links’s declaratory and injunctive action stems from the June 15,

2020 Healthy at Work: Requirements for Childcare.49 Center-based childcare

programs, like Little Links, were closed on March 20, 2020. To fill the

childcare void for health care workers and first responders LDCs were

permitted to open. When center-based childcare programs were permitted to

reopen on June 15, 2020, some regulations differed from the LDCs which were

continuing to operate but were scheduled to be phased out by the end of

August. Thus, the center-based childcare programs and the LDCs’ remaining

operation period overlapped for about two and one-half months.

      Little Links alleges three particular rules arbitrarily impose demands that

are detrimental to survival of its business. Little Links complains that in

contrast to LDCs, all other childcare programs must utilize a maximum group

size of ten children per group, a significant limitation on the business’s ability

to be profitable. Rather than being limited to a specific maximum group size,

the LDCs have capacity limitation of one child per thirty square feet.50 Second,


      49 The Governor’s June 15, 2020 order incorporated the Healthy at Work
requirements. The Healthy at Work: Requirements for Childcare Programs addressed
the requirements for in-home childcare programs, which opened June 8, and center-
based childcare programs, which opened June 15.
      50  Pursuant to 922 KAR 2:120, for Kentucky childcare center premises typically,
“[e]xclusive of the kitchen, bathroom, hallway, and storage area, there shall be a
minimum of thirty-five (35) square feet of space per child.” When emphasizing the
difference in the capacity limits for LDCs vis-a-vis regular childcare programs, the
Attorney General misapplies the building restriction, noting one witness had a 43,500
                                         70
LDCs do not have the restriction that children must remain in the same group

of ten children all day without being combined with another classroom. Little

Links views this rule as arbitrary, interpreting it to not allow children of the

same household to be grouped in the evening despite the children leaving the

center in the same vehicle. Lastly, because programs may not provide access

to visitors after hours Little Links cannot conduct tours for prospective clients.

Plaintiffs’ witnesses testified about these disparities and the negative impact on

a childcare facility’s business viability.

      Dr. Sarah Vanover, Director of Kentucky’s Division of Childcare, testified

about the rule creation for the LDCs and the June 15 reopening of the center-

based childcare programs. As to the LDCs, when it became obvious that

childcare centers were going to be closed, her office began the background

research to put emergency licensure in place, contacting several coastal

“hurricane” states to obtain copies of their emergency licenses and

applications. At that time, many hospitals were looking at creating pop-up

centers on site to make sure their employees had the childcare coverage that

they needed, given many childcare options were no longer available. LDCs

were created specifically to serve the needs of hospital staff and first

responders. Given the understanding of the pandemic at the time childcare

facilities closed, and the critical need to keep childcare available to essential



square foot playground, allowing 4,000 square feet per child “a limit untethered to
science or reality” and hypothesizing that if it were an LDC it could serve well over
1,000 children. The childcare square footage limitation applies to buildings, not
playgrounds.

                                             71
employees, the LDCs were implemented using other states’ emergency

regulations as a guide. All centers which became LDCs were already a licensed

type 1 center or certified program, meaning they already knew how childcare in

Kentucky worked.

      LDCs had fewer restrictions in order to open. Unlike the typical

childcare regulations,51 but like other states’ emergency regulations, a specific

maximum group size was not listed.52 LDCs were required to have two adults

present in each classroom and to divide children by age groups. Dr. Vanover

testified that the many business closures at the time played a role in the adult

to child ratio limitation. At the point LDCs opened, most businesses in the

community were not open. Families using LDCs were leaving home, dropping a

child off at childcare, going to work (as health care workers or first responders),

and after work, picking up the child and going home. Consequently, the

opportunity to contract the virus in different locations was very limited. Plus,

many hospitals added their own restrictions, such as having their staff change

out of their scrubs and into different clothes before picking their child up and

entering the LDC to make sure that they were not spreading germs from the

high-risk environment that they had been in. Dr. Vanover testified many LDCs




      51 Dr. Vanover explained ordinarily the maximum group size for preschool
children is 28, with an adult to child ratio of 1 to 14.
      52 A memorandum from the Cabinet, Office of Inspector General, entered into
evidence during Christine Fairfield’s July 16, 2020 testimony stated that each LDC
location should have 30 square feet per child.


                                         72
added other restrictions to make sure that the children were staying healthy

and safe.

      Dr. Vanover explained that some LDCs were allowed to stay open past

June 15 because the state was having difficulty making sure there would be

enough care for all of the hospital staff’s children when childcare centers

reopened. No effort was made to revise the LDC requirements as the economy

began to reopen because LDCs were phasing out at that point, with a planned

expiration at the end of August.

      Dr. Vanover testified that she helped to create the childcare reopening

plan, performing background work in April and May. She and other state

personnel participated in the Childcare Council of Kentucky’s virtual meetings

for childcare providers and advocates and heard questions and concerns of

childcare center directors throughout the state; she visited LDCs to see

procedures employed beyond those prescribed by the state; she contacted other

states that had already opened or that never closed childcare, collecting

information on what group sizes they used, what things had and had not been

successful, and the relative spread of illness; and the Division of Childcare

extensively reviewed CDC guidelines for childcare centers open during the

pandemic to make sure that Kentucky followed the best health practices.

      Dr. Vanover agreed that a CDC online document providing guidance for

childcare programs that remain open did not expressly state that children




                                       73
should be in small groups.53 She explained, however, that in multiple CDC

phone calls for state administrators the CDC emphasized that having a smaller

group size as well as having the children stay in those small groups was

beneficial to the children. Many states chose a group size of ten to see if it

would be a small enough number to stop the virus spread, with the intent later

to enlarge the number. Kentucky followed that example in its reopening plan,

and in an emergency regulation effective September 1, 2020 increased the child

care group size to fifteen. 922 KAR 2:405E.

      As to the requirement that children in different groups should not be

combined, Dr. Vanover stated she knows of no public health reason that

siblings should not be combined within the center at the end of the day.54 Dr.

Stack testified similarly. Dr. Vanover noted that the regulation applies to

combining groups, it does not specifically address siblings. Thus, this issue

appears to be a misunderstanding of the regulation because it does not

prohibit grouping siblings at the end of the day.55




      53 The CDC guidance was entered as an exhibit during the July 16, 2020
evidentiary hearing. According to the supplemental guidance, it was updated April 21,
2020.
      54  Under normal regulations, age group combinations are restricted in that
children under the age of two and above the age of two may be combined for a
maximum of one hour per day, which is typically the first half hour of the day and the
last half hour of the day based on the number of children left in the building.
       55 Witness Jennifer Washburn also described as problematic not being able to

combine at the end of the day siblings who are in separate classes. Neither Fairfield
nor Washburn testified that a state official advised them they could not combine
siblings at the end of the day. Witness Bradley Stevenson testified that the primary
concerns in the childcare industry at that point were the group size restriction of ten
and being able to combine children before and after school.

                                           74
      Dr. Vanover also explained that in regard to the restriction on tours, with

contact tracing in mind, the general idea was to restrict visitors to make sure

that children and staff in the center had the minimal exposure possible to

others who may have been exposed to the virus. Access was restricted to staff;

children currently enrolled; those who would need legal access to the building,

such as first responders; those needed for necessary repairs in the building;

and therapeutic professionals. The plan was always to adjust going forward

based upon the containment or spread of the virus. We note that effective

September 1, 2020 childcare facilities were allowed to resume tours for

prospective clients. 922 KAR 2:405E.

      Dr. Stack also testified that because children are not always compliant,

other interventions are necessary which reduce density, increase hygiene, and

if disease were to spread, enable other methodologies to contain it quickly,

such as cohorting and keeping smaller groups. Consequently, if one cohort of

a group of ten has a problem, that does not necessitate shutting down the

whole facility. As to not allowing siblings to be grouped at the beginning and

end of the day, Dr. Stack stated that separating a family from itself is not one

of the vehicles the state is using to reduce virus risk. He acknowledged that

the LDC and childcare reopening group size rules were different because

knowledge about COVID-19 evolved and the state environment was a different

place in March when most people had to stay healthy at home as compared to

June as the broader community reopened.




                                       75
      Plaintiffs point to the differences between LDCs and the reopened

childcare program requirements, both of which are meant to keep children and

staff safe, and argue that if the lesser requirements serve that function, more

stringent requirements are arbitrary. However, the record reflects the two

programs were developed under different circumstances with different

foundations of evolving knowledge. The LDCs were literally emergency

childcare for healthcare workers and first responders in the very early days of

the pandemic with regulations based on successful emergency childcare

centers in other states. LDCs were limited to children of essential workers at a

time when society was generally closed down, continued providing care when it

was unclear that sufficient childcare would be available without them and now

have evolved to provide temporary emergency childcare for nontraditional

instuction during traditional school hours. When regular Kentucky childcare

facilities generally reopened in June 2020, the group sizes and the tour

restrictions for these centers were based on articulated public health reasons,

i.e., efforts to limit the spread of disease as society in general was reopening.

These facilities reopened serving the general population at a time when the

potential for disease spread had increased. Thus, Plaintiffs failed to meet their

burden of establishing that either of these challenged childcare restrictions

lack a reasonable basis, standing alone or in comparison with LDC regulations.

On the contrary, the record amply reflects a rational basis for both of them. As

for the grouping of siblings, as noted above, the regulation does not prevent

siblings being grouped together at the end of the day.

                                        76
      B. Florence Speedway’s Allegations

      Next, Florence Speedway complains that the June 1, 2020 Healthy at

Work: Requirements for Automobile Racing Tracks56 contains arbitrary

provisions, those being: (1) only allowing authorized employees and essential

drivers and crews on the premises when indoor facilities like restaurants and

bowling alleys are allowed 33% capacity; (2) limiting its food service to “carry-

out only” when restaurants are permitted to operate at 33% capacity indoors;

and (3) requiring PPE with no exceptions, which prevents it from complying

with the Americans with Disabilities Act.57 Because this was at a time when it

was not permitted to have fans, Florence Speedway indicated that it was willing

to space spectators six feet from people of a different household. By the time

the Boone Circuit Court conducted an evidentiary hearing for the injunction

request and issued its order, however, the requirements directly challenged

had all changed. When Florence Speedway amended its motion for a

temporary injunction, it did not challenge the capacity requirement in effect

but, as a business reliant on family attendance, objected to the social

distancing requirement which did not allow household members to sit within

six feet of one another. Florence Speedway argued the six-foot social




      56The Governor’s June 3, 2020 order, incorporating the Healthy at Work
requirements, made them effective June 1, 2020.
      57 The order actually provided: “Racetracks should ensure employees and racing
crews wear appropriate face coverings at all times practicable . . . .” The requirements
state that for employees who are isolated with more than six feet of social distancing,
face coverings are not necessary at all times.

                                          77
distancing requirement was arbitrary as household members maintain close

proximity to each other throughout everyday life.

      As noted above, on June 22, 2020, the requirements for restaurants were

amended, allowing an increase from 33% to 50% indoor dining capacity. On

June 29, 2020, the public-facing businesses order was amended to allow

venues and event spaces, including Florence Speedway, to reopen to the

public.58 The amendment allows 50% of the maximum capacity permitted at a

venue, assuming all individuals can maintain six feet of space between them

with that level of occupancy. Additionally, if the venues operate any form of

dining service, those services must comply with the requirements for

restaurants and bars. On July 10, 2020, the emergency mask regulation

provided a number of exemptions for the wearing of face coverings, one

exemption being for “[a]ny person with disability, or a physical or mental

impairment, that prevents them from safely wearing a face covering.”


      58 The Healthy at Work: Requirements for Venues and Event Spaces applied to,

among other businesses, “professional and amateur sporting/athletic stadiums and
arenas.”
        During the July 1, 2020 hearing of Plaintiffs’ motion for a temporary restraining
order, Governor’s counsel explained that Florence Speedway’s capacity complaint was
moot because the June 29 Healthy at Work order allowed it to open at 50% capacity.
In response to Florence Speedway’s concern that a footnote in the order suggested
differently, Governor’s counsel clarified that Florence Speedway was able to open at
50% capacity and offered to amend the order to address Florence Speedway’s concern.
A revised order was issued, effective July 10, 2020. The July 10 order maintained the
six-foot social distancing requirement for individuals. Florence Speedway, its business
relying on family attendance, testified at the July 16 injunction hearing about the
negative business impact of not being allowed to have family members sit within six
feet of each other. Effective July 22, 2020, the social distancing requirement for
venues and event spaces was amended to “[a]ll individuals in the venue or event space
must be able to maintain six (6) feet of space from everyone who is not a member of
their household.”

                                           78
      Except for the claim related to the inability of household members to sit

within six feet of one another, which we discuss further below, the succeeding

orders made Florence Speedway’s initial claims of arbitrariness moot by the

time the trial court entered its July 20 order. Of course, one exception to the

mootness doctrine is the “capable of repetition, yet evading review” exception.

Philpot v. Patton, 837 S.W.2d 491, 493 (Ky. 1992). Under this exception,

Kentucky courts consider “whether (1) the ‘challenged action is too short in

duration to be fully litigated prior to its cessation or expiration and (2) there is

a reasonable expectation that the same complaining party would be subject to

the same action again.’” Id. (quoting In re Commerce Oil Co., 847 F.2d 291, 293

(6th Cir. 1988)). However, the Florence Speedway’s claims of arbitrariness as

to the June 1, 2020 Healthy at Work: Requirements for Automobile Racing

Tracks do not meet the criteria for the “capable of repetition, yet evading

review” exception. The nature of this case, a public health pandemic, is

extraordinary and evolving knowledge of the virus results in evolving

responses. Consequently, this is not the usual case of a challenged action

being too short in duration to be fully litigated prior to its cessation or

expiration. And given the advancement of knowledge of COVID-19 and the

ongoing attempts to balance that knowledge with keeping the economy open,

no reasonable expectation exists that Florence Speedway will again be subject

to the initially challenged business restrictions. In terms of Florence

Speedway’s challenge against the social distancing requirement which did not




                                         79
allow family members to sit within six feet of one another, we conclude that

requirement was arbitrary.

      During the July 16 hearing, Dr. Stack testified about the public health

concerns related to sporting events. He said sporting events are particularly

concerning because people are often shouting and cheering, which leads to an

increased spread of the respiratory droplets that transmit the virus. This

enhanced risk exists even outdoors due to the shouting and cheering. Also,

eating and drinking increase saliva and spread respiratory droplets and

consuming food and drink is not compatible with mask wearing. However, he

agreed no medical or public health reason would prohibit household members

sitting together at an event space and acknowledged that household seating

had been permitted in other activities. Effective July 22, 2020, the social

distancing requirement for venues and event spaces was amended to “[a]ll

individuals in the venue or event space must be able to maintain six (6) feet of

space from everyone who is not a member of their household.” Based on Dr.

Stack’s testimony, we must conclude that there was not a rational basis for the

social distancing requirement initially imposed on Florence Speedway. Given

that the social distancing requirement was amended six days after the

injunction hearing, Florence Speedway has now received the relief which it

sought.




                                       80
      C. Beans Cafe’s Allegations

      Beans Cafe originally sought a declaration that certain provisions of the

May 22, 2020 Healthy at Work: Requirements for Restaurants59 are arbitrary.

It complained that the requirement that employees wear PPE whenever they are

near other employees or customers (so long as such use does not jeopardize the

employee’s health or safety) is not uniformly applied. Beans Cafe also alleged

little scientific basis exists for requiring cloth facemasks, rendering the

requirement arbitrary. The cafe challenged as arbitrary and capricious the

order limiting restaurants to 33% indoor capacity and requiring six feet of

distance between customers, noting these requirements make it difficult, if not

impossible, for restaurants to make a profit. Beans Cafe also contends that it

is arbitrary not to allow customers to sit back-to-back at tables with a three-

and-one-half foot distance between the customers.

      As indicated above, effective June 29, 2020, in the Healthy at Work:

Requirements for Restaurants and Bars, the social distancing requirements for

restaurants changed to a 50% capacity limit or the greatest number that

permits individuals not from the same household to maintain six feet of space

between each other with that level of occupancy. The PPE mask provisions

stayed the same. However, the emergency mask regulation went into effect

July 10, 2020. Based on the changes in regulations, the only issues remaining

are whether a rational basis exists for requiring the six-foot social distancing



       59 The Governor’s May 22, 2020 order incorporated the Healthy at Work

requirements.

                                        81
and face coverings. Beans Cafe seeks an amendment in the six-foot social

distancing requirement because that requirement, despite being allowed 50%

capacity, reduces the business’s seating capacity to about 30%.

      Although the July 10, 2020 emergency mask regulation is more detailed

than the May 22, 2020 face mask provision, the requirement that employees

must wear face masks when they are near other employees or customers (so

long as such use does not jeopardize the employee’s health or safety) is

reflected in 902 KAR 2:190E60 Section (2), subsections (2)(a) and (4)(b), which

requires any person in a restaurant (when not seated and consuming food or

beverage) to wear a face covering when within six feet of another, unless that

individual is of his household; the face covering provision does not apply when

a person has a disability that prevents them from safely wearing a face

covering. As identified in 902 KAR 2:190E, KRS 214.020, the Cabinet for

Health and Family Services’s broad police powers for dealing with contagious




      60 902 KAR 2:210E replaced 902 KAR 2:190E effective August 7, 2020 at 5:00

p.m. Related to this case, 902 KAR 2:210E changed the non-compliance penalties.
The penalties are described below.



                                       82
diseases,61 KRS 211.025,62 and KRS 211.180(1)63 provide a rational basis for

the face covering and the social distancing measure which Beans Cafe

challenges. In addition, Dr. Stack testified during the evidentiary hearing

regarding the scientific basis for the six-foot social distancing requirement and

wearing face coverings to prevent the spread of COVID-19, a highly contagious

respiratory disease. Beans Cafe’s citation to a study questioning the efficacy of

cloth masks does not in any way negate the established rational basis for these

public health measures.64




      61   KRS 214.020 states:
             When the Cabinet for Health and Family Services believes that
      there is a probability that any infectious or contagious disease will invade
      this state, it shall take such action and adopt and enforce such rules and
      regulations as it deems efficient in preventing the introduction or spread
      of such infectious or contagious disease or diseases within this state,
      and to accomplish these objects shall establish and strictly maintain
      quarantine and isolation at such places as it deems proper.
      62   KRS 211.025 states:
             Except as otherwise provided by law, the cabinet shall administer
      all provisions of law relating to public health; shall enforce all public
      health laws and all regulations of the secretary; shall supervise and
      assist all local boards of health and departments; shall do all other
      things reasonably necessary to protect and improve the health of the
      people; and may cooperate with federal and other health agencies and
      organizations in matters relating to public health.
      63   KRS 211.180(1) states:
             The cabinet shall enforce the administrative regulations
      promulgated by the secretary of the Cabinet for Health and Family
      Services for the regulation and control of the matters set out below . . .
      including but not limited to the following matters: (a) Detection,
      prevention, and control of communicable diseases, . . . .
      64The Boone Circuit Court cited to the study but declined to rely on it as not
being subject to judicial notice. The title of the study indicates it compared cloth
masks to medical masks in healthcare workers.

                                           83
      In regard to Beans Cafe’s allegation that it was arbitrary not to allow

customers to sit back-to-back at tables with a three and one-half foot distance

between them, Dr. Stack testified to the reasoning behind measures used in

restaurants to mitigate spread of the virus. He first noted that eating and

drinking increases saliva and spreads respiratory droplets because people do

not wear masks while consuming food and drink. In terms of the six-foot

spacing requirement for restaurant and bars, there is an exception for booth

seating when there is a plexiglass barrier, as long as the barrier effectively

separates the opposite side. The physical barrier is of added value and in

theory prevents virus spreading easily back and forth. Dr. Stack contrasted

that to the very different situation when people are sitting back-to-back with

three-foot distance between them in the middle of an open restaurant, when

people generally turn and move around, an environment where the virus can

easily spread. On this restriction, Beans Cafe essentially had nothing more

than an allegation of arbitrariness while Dr. Stack’s testimony establishes a

rational basis for this public health measure.

      Finally, face masks. As this case progressed to the injunction hearing,

Plaintiffs expressed that they were willing to require their employees and

customers to wear masks, a fact noted by the Boone Circuit Court in its Order.

However, they objected to the business closure penalty that could result if they

did not enforce the mask requirement on their premises. Plaintiffs argue that

the July 10, 2020 statewide mask regulation, 902 KAR 2:190E, which they




                                        84
describe as requiring businesses in violation of the regulation to be

immediately shut down, violates due process.

      Pertinently, 902 KAR 2:190E Section 3, Non-Compliance, provides:

             (2) Any person who violates this Regulation by failing to
      wear a face covering while in a location listed in Section 2 and
      not subject to any of the listed exemptions shall receive a
      warning for the first offense, a fine of fifty dollars ($50) for the
      second offense, seventy five dollars for the third offense, and
      one hundred dollars for each subsequent offense.[65]
      Additionally, if the person is violating this Regulation by
      attempting to enter a public-facing entity or mode of
      transportation listed in Section 2 while failing to wear a face
      covering and not subject to any of the exemptions listed, they
      shall be denied access to that public-facing entity or mode of
      transportation. If a person is already on the premises and
      violates this Regulation by removing a face covering, they shall
      be denied services and asked to leave the premises, and may be
      subject to other applicable civil and criminal penalties.
             (3) Any owner, operator or employer of a business or
      other public facing entity who violates this Regulation by
      permitting individuals on the premises who are not wearing a


      65   902 KAR 2:210E revised the penalty section to read:

      A person who violates this administrative regulation by failing to wear a
      face covering as required by Section 2(2) of this administrative regulation
      and who is not exempt pursuant to Section 2(3) of this administrative
      regulation shall be given a warning for the first offense and shall be
      fined:
      1. Twenty-five (25) dollars for the second offense;
      2. Fifty (50) dollars for the third offense;
      3. Seventy-five (75) dollars for the fourth offense; and
      4. $100 for each subsequent offense.

       At a September 8, 2020 meeting of the Administrative Regulation Review
Subcommittee, the face mask regulation, 902 KAR 2:210E, was the subject of
public comment by several witnesses. After the comments, a subcommittee
member made a motion to declare the emergency regulation deficient. A
deficiency motion is the vehicle the subcommittee uses to request that the
Governor withdraw an emergency regulation in accordance with KRS 13A.190.
The motion failed. 902 KAR 2:210E: Covering the Face in Response to Declared
National Or State Public Health Emergency – Committee Review of Effective
Regulations, Admin. R. Review Subcomm. (Sept. 8, 2020) (minutes available at
https://apps.legislature.ky.gov/minutes/adm_regs/200908OK.PDF).
                                           85
      face covering and are not subject to any exemption shall be
      fined at the rates listed in section 3(2). The business may also
      be subject to an order requiring immediate closure.

      While the Plaintiffs argue that the closure penalty for non-compliance is

arbitrary due to lack of procedural due process, they do not identify any among

themselves who has been threatened with a fine, fined, threatened with

closure, or closed pursuant to 902 KAR 2:190E. As recently explained in

Commonwealth Cabinet for Health & Family Services, Department for Medicaid

Services v. Sexton by & through Appalachian Regional Healthcare, Inc., 566
S.W.3d 185, 195 (Ky. 2018), in order for Kentucky courts to have constitutional

jurisdiction to decide a claim, the litigant must have standing. Standing is

achieved when “[a] plaintiff . . . allege[s] a personal injury fairly traceable to the

defendant’s allegedly unlawful conduct and [which is] likely to be redressed by

the requested relief.” Allen v. Wright, 468 U.S. 737, 751 (1984), overruled on

other grounds by Lexmark Intern., Inc. v. Static Control Components, Inc., 572
U.S. 118 (2014). The injury must be a distinct and palpable injury that is

actual or imminent. Id. at 751; Massachusetts v. EPA, 549 U.S. 497, 517, 127
S. Ct. 1438, 1453 (2007) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555,

578 (1992)). Here, because the Plaintiffs’ injury is only hypothetical, they have

failed to show the requisite injury for adjudication of their claim related to 902

KAR 2:190E’s business closure penalty. Additionally, because the Plaintiffs

have not raised a case or controversy, Commonwealth v. Bredhold, 599 S.W.3d
409, 417 (Ky. 2020), a declaration of rights is not available to the Plaintiffs

under 902 KAR 2:190E. See also KRS 418.040; Veith v. City of Louisville, 355

                                         86
S.W.2d 295 (Ky. 1962). Finally, while it is clear that the Cabinet has broad

police powers to enforce its public health measures, Plaintiffs are not without

recourse if they were to become subject to a fine or business closure and chose

to challenge it. Just as in the present case, the courts are always open when

citizens believe the government has overstepped.

      Although not a challenge to a specific individual order or regulation, the

Attorney General also has challenged the Governor’s orders as arbitrary

because they have not been geographically tailored on a county-by-county or

regional basis, but have employed a “one-size-fits-all-approach.” He notes, at

least early on, some areas of Kentucky had no reported COVID-19 cases.

However, given Dr. Stack’s testimony about COVID-19’s introduction and quick

spread to the United States and evolving knowledge of its method of

transmission, the Attorney General has failed to show how the Governor’s

orders dealing with a previously unknown viral pathogen were not rationally

related to mitigation of its spread. In fact, COVID-19 has now spread to all 120

Kentucky counties and all areas of the Commonwealth even with prompt and

proactive public health measures.66

      In summary, KRS 214.020 reflects the Cabinet’s broad police powers

(and the Governor’s in conjunction with the Cabinet in the event of an

emergency) to adopt measures that will prevent the introduction and spread of

infectious diseases in this state. While a global pandemic is unprecedented for


      66 See Kentucky Cabinet for Health and Family Services, COVID-19 Daily
Reports, https://chfs.ky.gov/Pages/cvdaily.aspx (last visited Nov. 1, 2020).


                                        87
all but those who were alive during the 1918 influenza epidemic,67 the

measures employed to deal with the spread of COVID-19, including business

closure, are not unprecedented in our Commonwealth. See Allison v. Cash,

137 S.W. 245 (Ky. 1911) (smallpox epidemic in Lyon County grounds for

closing millinery shop). Courts have long recognized the broad health care

powers of the government will frequently affect and impinge on business and

individual interests. As the United States Supreme Court recognized in

Jacobson, 197 U.S. at 26,

      But the liberty secured by the Constitution of the United States
      to every person within its jurisdiction does not import an
      absolute right in each person to be, at all times and in all
      circumstances, wholly freed from restraint. There are manifold
      restraints to which every person is necessarily subject for the
      common good. On any other basis organized society could not
      exist with safety to its members. Society based on the rule that
      each one is a law unto himself would soon be confronted with
      disorder and anarchy. Real liberty for all could not exist under
      the operation of a principle which recognizes the right of each
      individual person to use his own, whether in respect of his
      person or his property, regardless of the injury that may be
      done to others.

      Here, except for the initial social distancing requirement at Florence

Speedway which violates Section 2, the challenged public health measures do



      67  University of Michigan Center for the History of Medicine, American Influenza
Epidemic of 1918-1919: Louisville, Kentucky, https://www.influenzaarchive.org
/cities/city-louisville.html#. The influenza death toll in Kentucky during that
epidemic is estimated between 14,000-16,000. Worldwide it is estimated that at least
50 million died, with about 675,000 deaths occurring in the United States. Jack
Welch, The Mother of All Pandemics, Louisville Magazine (Aug. 16, 2020, 11:03 a.m.,
originally appeared in Oct. 2009 issue), https://www.louisville.com/content/mother-
all-pandemics; Centers for Disease Control and Prevention, 1918 Pandemic (H1N1
virus), https://www.cdc.gov/flu/pandemic-resources/1918-pandemic-h1n1.html.
(Sources last visited Nov. 1, 2020.)


                                          88
not violate Sections 1 and 2 of the Kentucky Constitution. A rational basis

exists for the other orders and regulations, all of which are reasonably designed

to contain the spread of a highly contagious and potentially deadly disease. As

to Florence Speedway, its social distancing complaint regarding household

seating has been remedied with a subsequent executive order that became

effective six days after the July 16 injunction hearing.

V. The Writ Action is Moot and Plaintiffs Have Not Established that
   They Are Entitled to the Requested Injunctive Relief.

      This particular action, 2020-SC-0313, began as an original action

seeking a writ against the Court of Appeals’ judge who had denied writ relief

following the issuance of the Boone Circuit Court’s July 2, 2020 restraining

order. Typically a restraining order remains in place until and not after (a) the

time set for a hearing on a motion to dissolve the order, (b) entry of a temporary

injunction or (c) entry of final judgment. CR 65.03. A hearing was held on

Plaintiffs’ and the Attorney General’s request for a temporary injunction and

the Boone Circuit Court prepared a July 20, 2020 temporary injunction order,

granting the relief requested, but our July 17 stay order precluded entry of any

such order until this Court addressed the COVID-19 emergency issues raised

in that and other pending cases. With the presentation of a temporary

injunction ready for entry, the writ action as presented is now moot and by

virtue of this Court’s stay order this case has essentially evolved into an appeal

of the temporary injunction order.

      A temporary injunction may be issued by the trial court when the

plaintiff has shown irreparable injury, that the various equities involved favor
                                        89
issuance of the relief requested and that a substantial question exists on the

merits. Maupin v. Stansbury, 575 S.W.2d 695, 697 (Ky. App. 1978). “Although

not an exclusive list, [in balancing the equities] the court should consider such

things as possible detriment to the public interest, harm to the defendant, and

whether the injunction will merely preserve the status quo.” Id. To grant relief,

a trial court must conclude “that an injunction will not be inequitable, i.e., will

not unduly harm other parties or disserve the public.” Price v. Paintsville

Tourism Comm’n, 261 S.W.3d 482, 484 (Ky. 2008). To satisfy the “substantial

question” prong of the temporary injunction analysis, the trial court must

determine there is a “substantial possibility” that the plaintiff “will ultimately

prevail on the merits.” Norsworthy v. Kentucky Bd. of Medical Licensure, 330
S.W.3d 58, 63 (Ky. 2009) (emphasis added). A trial court’s order granting

injunctive relief is reviewed for abuse of discretion. Price, 261 S.W.3d at 484.

“The test for abuse of discretion is whether the trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

      Here, the trial court concluded that at least two of the Plaintiffs, Little

Links and Florence Speedway, had established irreparable injury to their

respective business interests. Even if we accept those findings for purposes of

review, injunctive relief is still not justified in this case. As our discussion of

the four legal challenges reflects, there is not a “substantial possibility” that

Plaintiffs and the Attorney General “will ultimately prevail on the merits.”




                                         90
Norsworthy, 330 S.W.3d at 63. Additionally, the equities weigh against the

grant of a temporary injunction.

      Plaintiffs and the Attorney General argue that the injunction serves the

public interest because the Governor’s orders have caused economic hardships

and burdened the constitutional rights of citizens. In their view, the injunction

will allow Kentuckians to reestablish control over critical aspects of their lives.

We conclude that the greater public interest lies instead with the public health

of the citizens of the Commonwealth as a whole. The global COVID-19

pandemic threatens not only the health and lives of Kentuckians but also their

own economic interests; the interests of the vast majority take precedence over

the individual business interests of any one person or entity. While we

recognize and appreciate that the Plaintiffs allege injuries to entire industries in

the state, such as the restaurant and childcare industries, the interests of

these industries simply cannot outweigh the public health interests of the state

as a whole.

      The Governor’s orders were, and continue to be, necessary to slow the

spread of COVID-19 and protect the health and safety of all Kentucky citizens.

This type of highly contagious etiological hazard is precisely the type of

emergency that requires a statewide response and properly serves as a basis

for the Governor’s actions under KRS Chapter 39A. Because the law and

equities favor the Governor in this matter, it was an abuse of discretion for the

trial court to issue the temporary injunction.




                                        91
                                 CONCLUSION

      Upon finality of this Opinion, the stay entered July 17, 2020 shall be

lifted as to any affected cases challenging the Governor’s COVID-19 response

and those cases may proceed consistent with this Opinion. As to the Boone

Circuit Court litigation, the July 20, 2020 Order that has been held in

abeyance is reversed and this matter is remanded to that Court for further

proceedings, if any, consistent with this Opinion.

      All sitting. All concur.




                                       92
COUNSEL FOR PETITIONER,
HONORABLE ANDREW BESHEAR,
IN HIS OFFICIAL CAPACITY AS
GOVERNOR:

Steven Travis Mayo
La Tasha Arnae Buckner
Samuel Robert Flynn
Joseph Anthony Newberg
Taylor Allen Payne
Laura Crittenden Tipton
Office of the Governor

COUNSEL FOR PETITIONERS,
ERIC FRIEDLANDER, IN HIS
OFFICIAL CAPACITY AS SECRETARY
OF THE KENTUCKY CABINET FOR
HEALTH AND FAMILY SERVICES; DR.
STEVEN STACK, IN HIS OFFICIAL
CAPACITY AS COMMISSIONER OF THE
KENTUCKY DEPARTMENT FOR PUBLIC
HEALTH; THE KENTUCKY CABINET FOR
HEALTH AND FAMILY SERVICES; AND
THE KENTUCKY DEPARTMENT FOR
PUBLIC HEALTH:

Wesley Warden Duke
David Thomas Lovely
Cabinet for Health and Family Services
Office of Legal Services

COUNSEL FOR REAL PARTIES
IN INTEREST, FLORENCE SPEEDWAY,
INC.; RIDGEWAY PROPERTIES, LLC,
D/B/A BEANS CAFE & BAKERY; AND
LITTLE LINKS LEARNING, LLC:

Christopher David Wiest




                                     93
COUNSEL FOR REAL PARTY IN
INTEREST, HONORABLE DANIEL J.
CAMERON, IN HIS OFFICIAL CAPACITY
AS ATTORNEY GENERAL:

Heather Lynn Becker
Barry Lee Dunn
Marc Edwin Manley
Stephen Chad Meredith
Brett Robert Nolan
Aaron John Silletto
Office of the Attorney General

COUNSEL FOR AMICUS CURIAE,
ROBERT STIVERS, IN HIS OFFICIAL
CAPACITY AS PRESIDENT OF THE
KENTUCKY SENATE:

David Earl Fleenor
Office of the Senate President




                                  94
                               APPENDIX A

Declarations of Emergency from 1996 to present

Date:*             Order         Related to:
                   Number:
1.    1/8/1996     1996-0037     Severe winter storms
2.    3/21/1996    1996-0359     Severe winter storms
3.    4/22/1996    1996-0501     Heavy rainfall and storms
4.    5/30/1996    1996-0689     Severe weather tornadoes
5.    7/23/1996    1996-0970     Active Duty Order – severe weather
6.    3/3/1997     1997-0267     Severe storms and record rainfall
7.    12/10/1997   1997-1610     Active Duty Order – severe winter storms
                                 Monroe County
8. 2/10/1998       1998-0159     Winter storm
9. 2/18/1998       1998-0189     Winter storm
10. 7/30/1998      1998-1014     Threat to public health water
                                 contamination in Auburn
11. 9/16/1998      1998-1252     Threat to public health water
                                 contamination in Logan County
12.   9/16/1998    1998-1268     Sawdust fire
13.   9/17/1998    1998-1159     Critical need for hay due to drought
14.   8/20/1999    1999-1159     Severe drought and fire season
15.   10/11/1999   1999-1377     Failure of water treatment system
16.   11/18/1999   1999-1542     Contaminated water
17.   1/5/2000     1998-0012     Severe weather
18.   1/26/2000    2000-0019     Ohio County water tank failure
19.   2/21/2000    2000-0245     Severe thunderstorms
20.   5/11/2000    2000-0563     Menifee Co. & Frenchburg water loss from
                                 storage tanks
21.   5/30/2000    2000-0620     Grayson County severe storms
22.   10/16/2000   2000-1347     Water contamination
23.   11/6/2000    2000-1427     Forest fires
24.   12/14/2000   2000-1582     Collapse of water tank in Pineville
25.   1/22/2000    2000-0085     Vicco water tank failure
26.   6/4/2001     2001-0683     Laurel County storm damage
27.   6/12/2001    2001-0718     Rockport water plant failure
28.   8/7/2001     2001-0996     Severe storms
29.   8/20/2001    2001-1059     Severe storms
30.   9/5/2001     2001-1137     Dixon water line leakage
31.   9/5/2001     2001-1138     Elkhorn flooding
32.   9/21/2001    2001-1139     Changing weight limits for trucks due to
                                 petroleum shortage
33. 11/2/2001      2001-1361     Fire danger due to wind and drought
34. 2/1/2002       2002-0133     Severe storms and tornadoes+

                                   95
Date:*             Order       Related to:
                   Number:
35. 2/1/2002       2002-0134   Water supply shortages
36. 3/21/2002      2002-0326   Heavy rainfall, flooding, and power
                               outages
37. 4/29/2002      2002-0483   Severe storms and tornadoes
38. 6/18/2002      2002-0686   Authorizing combining the Natural
                               Resources and Environmental Protection
                               Cabinet and the Department of Military
                               Affairs during a state of emergency
39. 6/18/2002      2002-0687   Authorizing combining resources of the
                               Kentucky National Guard and other state
                               agencies during a state of emergency
40. 6/18/2002      2002-0688   Authorizing support of the Kentucky
                               National Guard
41. 6/18/2002      2002-0689   Authorizing combining the Kentucky
                               National Guard and other agencies in
                               preparation for a seismic disaster
42. 6/18/2002      2002-0690   Authorizing combining the Kentucky
                               National Guard and the Division of
                               Forestry in preparation for forest fires
43. 6/18/2002      2002-0691   Authorizing the Kentucky National Guard
                               to work on anti-drug operations
44. 12/6/2002      2002-1343   Dangerous levels of Manganese in the
                               Hawesville water supply
45.   2/16/2003    2003-0150   Winter storm
46.   3/25/2003    2003-0284   Flood damage in Murray
47.   5/13/2003    2003-0459   Severe storms
48.   6/19/2003    2003-0617   Severe storms
49.   8/26/2003    2003-0875   Severe storms
50.   5/28/2004    2004-0536   Strong spring storms in Central Kentucky
                               – tornadoes, flooding, heavy rainfall
51. 7/20/2004      2004-0780   Severe thunderstorms in Central
                               Kentucky
52. 9/16/2004      2004-1019   Remnants of Hurricane Ivan moving into
                               Kentucky
53. 12/23/2004     2004-1368   Winter storm; heavy snow and ice,
                               freezing rain
54. 12/29/2004     2004-1371   Winter storm
55. 8/30/2005      2005-0927   Remnants of Hurricane Katrina moving
                               across Kentucky
56.   11/7/2005    2005-1230   Extreme fall storms in Western Kentucky
57.   11/16/2005   2005-1255   Extreme fall storms in Western Kentucky
58.   12/21/2005   2005-1368   Winter storms across Kentucky
59.   1/4/2006     2006-0006   Severe storms across Kentucky
60.   4/3/2006     2006-0361   Severe weather; power outages across
                               Kentucky
61. 9/29/2006      2006-1250   Extreme fall storms across Kentucky
                                  96
Date:*             Order       Related to:
                   Number:
62. 1/17/2007      2007-0063   Train derailment in Bullitt County; state
                               of emergency applies to entire
                               Commonwealth
63. 2/28/2007      2007-0179   Water emergency in Knott County and
                               City of Hindman
64. 4/9/2007       2007-0291   Additional funding required for Kentucky
                               State Police
65. 4/13/2007      2007-0298   Threat of failure of the Wolf Creek Dam
66. 4/25/2007      2007-0336   Severe weather in Eastern Kentucky; state
                               of emergency applies to entire
                               Commonwealth
67. 7/27/2007      2007-0610   Failure of the Wolf Creek Dam
68. 10/4/2007      2007-0819   Extreme drought conditions; also
                               prohibited open burning
69. 10/23/2007     2007-0868   Drought conditions in Kentucky
70. 2/6/2008       2008-0124   Intense thunderstorms and tornadoes
71. 4/16/2008      2008-0332   Strong thunderstorms across the
                               Commonwealth
72. 6/27/2008      2008-0597   Strong storms in Indiana; order to provide
                               assistance
73. 7/7/2008       2008-0678   Biohazard released in the federal prison in
                               McCreary County
74. 8/29/2008      2008-0923   To support Louisiana’s preparation efforts
                               for Hurricane Gustav
75. 9/10/2008      2008-0959   To support Texas’s preparation efforts for
                               Hurricane Gustav
76. 9/10/2008      2008-0960   To support Louisiana’s preparation efforts
                               for Hurricane Gustav
77. 9/15/2008      2008-0974   Conditions in the Commonwealth
                               resulting from Hurricane Ike
78.   10/10/2008   2008-1056   Water emergency in Magoffin County
79.   11/12/2008   2008-1182   Damage relief caused by drought
80.   1/27/2009    2009-0098   Snow and ice storm across Kentucky
81.   2/20/2009    2009-0158   State of emergency in Marshall County
                               related to young men on a capsized boat
                               that were not yet located
82. 5/11/2009      2009-0432   Strong storms in Central and Eastern
                               Kentucky
83. 8/11/2009      2009-0756   Strong storms in North Central and
                               Eastern parts of Kentucky
84. 12/21/2009     2009-1207   Strong winter storms in Central and
                               Eastern parts of Kentucky
85. 1/6/2010       2010-0026   Water shortage in Perry County due to
                               water line break
86. 5/3/2010       2010-0286   Strong storms in Central and Eastern
                               Kentucky
                                  97
Date:*             Order       Related to:
                   Number:
87. 7/19/2010      2010-0621   Flash flood in Pike and Shelby Counties
88. 7/21/2010      2010-0633   Severe thunderstorms in Pike and Shelby
                               Counties
89. 7/21/2010      2010-0634   Severe thunderstorms in Carter, Fleming,
                               Lewis and Rowan Counties
90. 11/4/2010      2010-0909   Drought conditions
91. 4/25/2011      2011-0274   Strong spring storms across the
                               Commonwealth
92. 6/21/2011      2011-0474   Strong storms in eastern Kentucky
93. 9/9/2011       2011-0711   Drought; U.S. Sec. of Agriculture
                               designated several areas in southwestern
                               part of the U.S. as disaster areas
94. 2/6/2012       2012-0088   Water loss in Harlan County
95. 2/24/2012      2012-0139   Collapse of a ferry bridge in Trigg County
96. 3/3/2012       2012-0154   Severe weather across the Commonwealth
                               – tornadoes, hurricane force winds
97. 3/3/2012       2012-0156   Emergency authority for pharmacists in
                               certain counties (dispense 30-day
                               emergency supply of medication,
                               administer immunizations to children;
                               dispense drugs as needed to respond to
                               circumstances of emergency)
98. 3/5/2012       2012-0157   Amended emergency order pertaining to
                               severe weather
99. 3/5/2012       2012-0158   Severe weather across the Commonwealth
                               – commercial motor vehicles transporting
                               relief supplies exempt from fees for
                               overweight vehicles
100. 3/5/2012      2012-0159   Added additional counties to list of
                               emergency authority for pharmacists (see
                               2012-0156)
101.   3/6/2012    2012-0180   “ ”
102.   3/7/2012    2012-0186   “ ”
103.   3/8/2012    2012-0190   “ ”
104.   3/14/2012   2012-0196   Adjustment of insurance related rules and
                               regulations on a temporary and short-
                               term basis
105. 3/29/2012     2012-0234   Authority for pharmacists – No additional
                               counties have declared a state of
                               emergency
106. 6/27/2012     2012-0486   Drought conditions across the
                               Commonwealth
107. 10/29/2012 2012-0889      Hurricane Sandy; render mutual aid
108. 4/25/2013  2013-0264      Strong storms across the Commonwealth
109. 2/17/2015  2015-0118      Severe winter storm across the
                               Commonwealth
                                  98
Date:*             Order       Related to:
                   Number:
110. 2/17/2015     2015-0120   Emergency authority for pharmacists –
                               severe winter storm
111. 2/24/2015     2015-0134   Emergency authority for pharmacists –
                               severe winter storm
112. 3/6/2015      2015-0151   Severe winter storm across the
                               Commonwealth
113. 3/6/2015      2015-0152   Severe winter storm across the
                               Commonwealth – commercial motor
                               vehicles transporting relief supplies
                               exempt from fees for overweight vehicles
114. 4/6/2015      2015-0224   Severe storm fronts across the
                               Commonwealth
115. 7/14/2015     2015-0473   Severe storms across the Commonwealth
116. 7/14/2015     2015-0480   Amended order pertaining to severe
                               storms across the Commonwealth
117. 7/14/2015     2015-0481   Second amended order pertaining to
                               severe storms across the Commonwealth
118. 1/25/2016     2016-0034   Severe winter storms across the
                               Commonwealth
119. 7/8/2016      2016-0502   Severe storms across the Commonwealth
120. 11/3/2016     2016-0792   Drought conditions across the
                               Commonwealth
121. 12/22/2016 2016-0917      Montgomery County – extremely high
                               levels of arsenic
122.   3/6/2017    2017-0138   Severe storms across the Commonwealth
123.   2/26/2018   2018-0137   Severe storms across the Commonwealth
124.   2/25/2019   2019-0164   Severe storms across the Commonwealth
125.   3/4/2019    2019-0184   Severe storms across the Commonwealth
126.   2/7/2020    2020-0136   Heavy rain across the Commonwealth;
                               flooding and landslides
 127. 3/6/2020     2020-0215   COVID-19
Price gouging:
 Date:*            Order       Related to:
                   Number:
1.   8/31/2005     2005-0943   Prohibition against price gouging (related
                               to Hurricane Katrina)
2.   11/8/2005     2005-1235   Prohibition against price gouging (related
                               to extreme storms in Crittenden, Hart,
                               Henderson and Webster Counties – but
                               prohibition applies to entire state)
3.   9/12/2008     2008-0967   Prohibition against price gouging (related
                               to Hurricane Ike in Louisiana)
4.   1/28/2009     2009-0099   Prohibition against price gouging (related
                               to winter storms across the
                               Commonwealth)

                                 99
 Date:*              Order          Related to:
                     Number:
 5.   5/13/2009      2009-0446       Prohibition against price gouging (related
                                     to severe storms in several counties)
  6. 12/21/2009        2009-1212     Prohibition against price gouging (related
                                     to winter storms in several counties in
                                     Central and Eastern Kentucky)
  7. 5/3/2010          2010-0287     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  8. 7/21/2010         2010-0633     Prohibition against price gouging in Pike
                                     and Shelby Counties (related to severe
                                     storms)
  9. 4/26/2011         2011-0279     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  10. 3/3/2012         2012-0155     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  11. 2/17/2015        2015-0119     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  12. 7/14/2015        2015-0482     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  13. 1/25/2016        2016-0035     Prohibition against price gouging (related
                                     to severe winter storms across the
                                     Commonwealth)
  14. 7/8/2016         2016-0505     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  15. 3/6/2017         2017-0139     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  16. 2/26/2018        2018-0138     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  17. 2/27/2019        2019-0166     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
  18. 3/4/2019         2019-0184     Prohibition against price gouging (related
                                     to severe storms across the
                                     Commonwealth)
 * These are the dates the executive orders declaring a state of emergency were
filed in the Executive Journal. There can be variance between the date of entry
and the date of the declaration of emergency, but at most the date varies by a
few days.

                                     100
                                    APPENDIX B

I.    COVID-19 legislation introduced in the 2020 Legislative Session

Legislation passed and in effect:

 Bill                   Description
 1. Senate Bill 150     General COVID-19 relief bill. See footnote 15 and
                        accompanying text.
 2.   Senate Bill 177   Education bill that addresses issues facing school
                        districts in relation to COVID-19 and allows school
                        districts to use as many nontraditional instruction
                        days as deemed necessary to curb the spread of the
                        virus.
 3.   House Bill 352    Executive branch budget: references funding for the
                        Kentucky Poison Control Center and COVID-19
                        hotline; the impact of COVID-19 on the status of dual
                        credit scholarships; directs that no federal funds from
                        the CARES act shall be used to establish any new
                        programs unless those new programs can be fully
                        supported from existing appropriations.
 4.   House Bill 356    Judicial branch budget: makes appropriations for the
                        operations, maintenance and support of the Judicial
                        Branch and which authorized the Chief Justice to
                        declare a Judicial Emergency to protect the health and
                        safety of court employees, elected officials and the
                        general public during the COVID-19 emergency.
 5.   House Bill 387    Permits the Cabinet for Economic Development to
                        make loans to rural hospitals to assist in providing
                        health care services.

Legislation that did not pass:

 Bill                   Description
 6. Senate Bill 9       Would have allowed the Attorney General to seek
                        injunctive relief, as well as civil and criminal penalties,
                        for violations of KRS 216B regarding abortion facilities
                        and any orders issued under KRS Chapter 39A
                        relating to elective medical procedures, including
                        abortions.
 7.   Senate Bill 136   Would have allowed chiropractors and dentists to
                        continue providing care. It also would have allowed
                        entities like the Kentucky Restaurant Association and
                        the Kentucky Hospital Association, to issue guidance
                        on reopening businesses consistent with guidance on
                        avoiding the spread of COVID-19.



                                       101
Bill                  Description
8. House Bill 32      Contained an amendment to create a Kentucky Small
                      Business COVID-19 Task Force that would
                      recommend reopening strategies, evaluate forms of
                      assistance for small businesses, and develop
                      recommendations for the General Assembly to
                      consider related to small business assistance.
9.   House Bill 322   Sought to create a new section of KRS Chapter 39A to
                      limit the scope of emergency orders issued by the
                      Governor and create a civil cause of action for persons
                      adversely affected by an emergency order. The
                      amendment would also make public officials who
                      violate the amendment guilty of a Class A
                      misdemeanor.
10. House Bill 351    Proposed an amendment to KRS 39A.100 to allow the
                      Governor, upon recommendation of the Secretary of
                      State, to declare by executive order a different time,
                      place or manner for holding elections in an election
                      area in which a state of emergency has been declared.
11. House Bill 424    Included an amendment that would provide that the
                      time requirement for any filing, notice, recording, or
                      other legal act with the County Clerk would be tolled
                      until thirty days after the declaration of emergency
                      ends.
12. House Bill 449    Included an amendment that would provide that the
                      time requirement for any filing, notice, recording, or
                      other legal act with the County Clerk would be tolled
                      until thirty days after the declaration of emergency
                      ends.
13. House Bill 451    Included an amendment to prohibit abortion facilities
                      or physicians from deeming an abortion to be an
                      emergent medical procedure.
14. House Bill 461    Contained amendments for educational relief, similar
                      to Senate Bill 177.


II. Resolutions introduced: All adopted but Senate Joint Resolution 246

Resolution            Description
1. Senate Joint       Introduced on 03/06/2020 “directing the Cabinet for
   Resolution 246     Health and Family Services to assess Kentucky’s
                      preparedness to address the coronavirus and report to
                      the General Assembly.” It was assigned to the Senate
                      Health and Welfare Committee but received no
                      hearing.




                                    102
Resolution              Description
2. Senate               Honors teachers, bus drivers, janitorial staff of schools
   Resolution 296       and other individuals delivering meals to Kentucky’s
                        students while schools are closed due to the
                        coronavirus pandemic.
3.   Senate             Honors Kentucky Mist Distillery for its help during the
     Resolution   321   COVID-19 pandemic.
4.   Senate             Honors the Kentucky Beer Wholesalers Association for
     Resolution   331   distributing hand sanitizer.
5.   Senate             Commends the Governor and others for their
     Resolution   332   courageous service during the COVID-19 crisis.
6.   House              Encourages LRC to establish emergency preparedness
     Resolution   135   task force.
7.   House              Honors the Beer Wholesalers.
     Resolution   137




                                      103